Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 1 of 112 PageID #: 301




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK




   CITY OF HOLLYWOOD POLICE                   Case No.
   OFFICERS’ RETIREMENT SYSTEM and            2:19-cv-5530 (GRB)(RLM)
   PEMBROKE PINES PENSION FUND FOR
   FIREFIGHTERS AND POLICE OFFICERS,
   Individually and On Behalf of All Others   CLASS ACTION
   Similarly Situated,

                         Plaintiffs,
                  v.

   HENRY SCHEIN, INC., COVETRUS, INC.,
   STEVEN PALADINO, BENJAMIN SHAW,
   and CHRISTINE T. KOMOLA,

                         Defendants.




                 CONSOLIDATED CLASS ACTION COMPLAINT FOR
                 VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 2 of 112 PageID #: 302



                                                   TABLE OF CONTENTS

  I.      INTRODUCTION .............................................................................................................. 2

  II.     PARTIES ............................................................................................................................ 8

  III.    JURISDICTION AND VENUE ....................................................................................... 12

  IV.     SUMMARY OF THE ACTION ....................................................................................... 13

                     Company Background .......................................................................................... 13

                     Defendants Heavily Promoted Covetrus’s Supply Chain And
                     Software Infrastructure, Successful Integration, And Strong
                     Financial Performance .......................................................................................... 15

                     Unbeknownst To Investors, Covetrus’s Infrastructure Was
                     Antiquated And Deeply Fragmented, The Company Was Not
                     Integrated, And The Company’s Performance Suffered....................................... 19

                     1.         Covetrus’s Supply Chain Infrastructure And Software Platforms
                                Were Antiquated and Fragmented ............................................................ 20

                     2.         After the Merger: “We Were Working On A Veneer” ............................ 25

                     3.         Covetrus’s Deficient Infrastructure, Systemic Fragmentation, And
                                Lacking Integration Caused Immediate Sales Declines............................ 34

                     It Was “Winter Weather”: Defendants Continue To Conceal
                     Covetrus’s Problems In The First Quarter Of 2019 .............................................. 45

                     When The Truth Emerged, The Stock Price Plummeted, Analysts
                     Questioned Defendants’ Credibility, And Covetrus Fired
                     Defendants Shaw And Komola While Pledging To “Rebuild Trust
                     With Investors” ..................................................................................................... 48

  V.      DEFENDANTS’ FALSE AND MISLEADING STATEMENTS ................................... 56

  VI.     ADDITIONAL SCIENTER ALLEGATIONS ................................................................. 78

  VII.    LOSS CAUSATION ......................................................................................................... 89

  VIII.   CLASS ACTION ALLEGATIONS ................................................................................. 91

  IX.     UNDISCLOSED ADVERSE FACTS .............................................................................. 93

  X.      APPLICABILITY OF PRESUMPTION OF RELIANCE ............................................... 94


                                                                      i
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 3 of 112 PageID #: 303



  XI.      NO SAFE HARBOR ........................................................................................................ 96

  XII.     COUNTS........................................................................................................................... 96

  XIII.    PRAYER FOR RELIEF ................................................................................................. 101

  XIV. JURY TRIAL DEMANDED .......................................................................................... 102




                                                                      ii
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 4 of 112 PageID #: 304



         Lead Plaintiffs City of Hollywood Police Officers’ Retirement System (“Hollywood

  Police”) and Pembroke Pines Pension Fund for Firefighters and Police Officers (“Pembroke Pines

  F&P,” and together with Hollywood Police, “Plaintiffs” or “Lead Plaintiffs”) bring this action

  under the federal securities laws, individually and on behalf of all persons or entities that purchased

  or otherwise acquired Covetrus common stock from the start of regular-way trading on February

  8, 2019 through August 12, 2019, inclusive, and were damaged thereby (the “Class”). This action

  asserts claims under the Securities Exchange Act of 1934 (the “Exchange Act”) based on

  materially false and misleading statements made by Defendants during the period of December

  26, 2018 through August 12, 2019 (the “Class Period”).

         Lead Plaintiffs allege the following based upon personal knowledge as to themselves and

  their own acts and upon information and belief as to all other matters. Lead Plaintiffs’ information

  and belief is based on the independent investigation of their undersigned counsel.                The

  investigation includes review and analysis of: (a) public filings with the United States Securities

  and Exchange Commission (“SEC”) made by Henry Schein, Inc. (“Henry Schein”), Covetrus, Inc.

  (“Covetrus” or the “Company”), and related parties; (b) press releases and other publications

  disseminated by Henry Schein, Covetrus, and related parties; (c) shareholder communications,

  conference calls and postings on Henry Schein’s and Covetrus’s websites concerning the

  companies’ respective public statements; (d) news articles and reports by securities analysts

  concerning Henry Schein, Covetrus, and related parties; and (e) data reflecting the price of

  Covetrus’s common stock; (f) interviews with former employees of Covetrus and Henry Schein;

  and (g) additional material and data concerning Henry Schein, Covetrus, related parties, and/or

  Defendants (as defined below).




                                                    1
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 5 of 112 PageID #: 305



  I.        INTRODUCTION

            1.      This case centers on false statements made by Covetrus and its top officers

  regarding the status of its crucial merger-integration process and corresponding financial health.

  These statements, detailed below, have now been acknowledged by new management and market

  analysts as lacking transparency and made by executives without credibility. Indeed, when the

  Company’s true financial condition was revealed, investors lost over $1 billion, and Covetrus’s

  top brass were ousted—replaced by a CEO who promised to “rebuild trust” after the integration

  debacle and Defendants’ misrepresentations.

            2.      Covetrus sells and distributes products and software for veterinarians.       The

  Company was created when Henry Schein, a leading distributor of medical and dental supplies,

  decided to offload its slow-growth, low-margin animal health business. At the time, the Henry

  Schein Animal Health business (“HSAH”) was a sixty-five-year-old veterinary supply chain,

  distribution, and software business that faced increasing competition from online retailers and

  alternative distribution channels. Henry Schein told investors that it would “unlock shareholder

  value” to spin off HSAH and merge it with Vets First Choice (“VFC”), a high-growth start-up

  company that developed an online pharmacy solution for veterinary clinics but was burning cash

  and had never turned a profit. The new entity was greeted with much fanfare by the market. For

  example, an early hedge fund investor characterized Covetrus as “the fastest growing play in the

  hot animal space” and predicted the share price could reach over $100. 1

            3.      In reality, Covetrus was created in order for Henry Schein to rid itself of ailing

  supply chain and software businesses that were competitively pressured, internally fragmented,



   1
       https://news.vin.com/VINNews.aspx?articleId=56068


                                                           2
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 6 of 112 PageID #: 306



  and in need of substantial infrastructure investments. Henry Schein also arranged for a hefty

  payday in spinning off HSAH, receiving an immediate cash payout of over $1.1 billion that Henry

  Schein financed by saddling Covetrus with debt.

         4.      To drum up market interest in Covetrus’s launch as a standalone public company,

  Defendants issued a series of materially false and misleading statements. First, Defendants made

  clear to investors that, from inception, Covetrus had in place the infrastructure and supply chain

  capabilities needed both to run its existing business and to fuel future growth. Indeed, Defendants

  heavily promoted the spin-merger as creating an “end-to-end technology and service company”

  that was “uniquely position[ed]” to deliver “accelerated” and “double digit” sales growth for

  veterinary customers by “leverag[ing] the infrastructure provided to Covetrus by the legacy

  Henry Schein Animal Health business.” Defendants further specifically touted the Company’s

  “supply chain expertise” and “significant supply chain infrastructure on a global basis” – i.e.,

  the legacy HSAH supply chain business that provided all manner of products that veterinarians

  need to run their clinics, including diagnostic equipment, surgical supplies, and rubber gloves –

  and claimed that Covetrus’s success would be “leveraged” off of this purportedly “comprehensive”

  supply chain infrastructure and the cross-selling of VFC’s technology by HSAH’s 1,200 sales

  representatives.

         5.      Second, Defendants went to great lengths to assure investors that, unlike other

  integration processes, Covetrus was operating as “one integrated organization” on “day 1” of its

  launch. Defendants stressed to investors that a year of “[s]ignificant planning and preparation” for

  the merger had led to the successful launch of Covetrus, and made specific claims to bolster their

  assertions of a successful integration. For example, Defendants stated that the Company’s new

  pharmacy software platform was already “hardwired” into the supply chain and distribution


                                                   3
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 7 of 112 PageID #: 307



  software; the Company’s three sales organizations had been integrated into “a now tightly

  integrated, stood-up, aligned group that’s now representing the total scope of our capabilities”; and

  because of the “deep integration,” Covetrus had rising sales and was indeed in “share-gaining

  mode in the market.”

         6.      In truth, all of these representations by Defendants, and many more detailed below,

  were false and highly misleading. First, the Company’s detailed statements emphasizing the

  strength of its supply and distribution chain were patently false, and contradicted by the accounts

  of numerous high-level former Covetrus employees.           In fact, the legacy supply chain and

  distribution business that Defendants promoted as the backbone of the Company and the key to its

  financial success was, in fact, extremely antiquated, fragmented, and dysfunctional. As these

  former employees confirmed, within Covetrus, it was obvious that the supply chain systems

  required massive and immediate infrastructure investments just to maintain basic functionality.

  As a former Senior Logistics Manager explained, the Company had nothing resembling an

  integrated supply and logistics system, which caused widespread backorders, customer frustration,

  and sales losses.

         7.      Second, Defendants’ claims of a successful integration were manifestly false. As

  numerous former Covetrus employees attest, the pre-merger HSAH distribution, software, and

  sales teams were all “siloed” in a vast corporate structure, and management did not even attempt

  to integrate HSAH and VFC in any significant way. In marked contrast to Defendant’s claim that

  the integration was complete on “day 1,” Covetrus’s own employees explicitly confirmed that the

  exact opposite was true: At the time of its launch, the Company was “absolutely not integrated,”

  was not “even integrating [its software platforms] yet,” and had not yet even devised a plan to

  integrate. Indeed, as a former senior marketing manager noted, “it would take a year, or a year


                                                   4
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 8 of 112 PageID #: 308



  and a half to integrate.” In short, Defendants’ efforts to portray the Company to investors as an

  integrated entity were, as Covetrus’s former employees widely attest, “papering” and “a veneer.” 2

            8.        Third, due to Covetrus’s antiquated systems, fragmentation, and internal disarray,

  the Company experienced poor performance straight out of the gate. In May 2019, just three

  months after the merger, Defendants were forced to disclose disappointing financial results for the

  first quarter of 2019. Instead of disclosing the truth about the Company’s supply chain and lacking

  integration, however, Defendants blamed external factors and continued to shower investors and

  securities analysts with false affirmations that the integration was a success and that the Company

  had already booked strong revenues and had a strong sales pipeline for the second quarter.

  Moreover, while internally the Company was not anywhere near “integrated” or performing up to

  market expectations, Defendants took the highly unusual step of increasing the specificity of their

  EBITDA (earnings before interest, taxes, depreciation, and amortization) guidance half-way

  through the second quarter. Defendants assured investors that this was the Company’s “critical”

  performance metric and provided a narrow range of “$235 to $250 million” in adjusted EBITDA

  for 2019. Defendants also reaffirmed their longstanding assertion that Covetrus would generate

  “$100 million of incremental EBITDA” synergies by the end of year three.

            9.        By the close of the second quarter, Defendants could no longer spin the poor

  performance. On August 13, 2019, Covetrus was forced to report disastrous financial results for

  the second quarter that included declining sales, a net loss, and an approximate 20% decline in

  EBITDA—startling results given Defendants’ reaffirmations of the Company’s purported

  financial strength only three months prior. Covetrus also was forced to admit that even legacy

  HSAH businesses that were purportedly well-integrated long before the merger – including core


   2
       Unless otherwise noted, all emphasis herein is added.

                                                               5
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 9 of 112 PageID #: 309



  operations such as the Company’s supply chain and inventory management business and its

  practice management software – had still not been integrated, as the Company had only “started

  to roll out those capabilities.” The Company announced millions of dollars in second-quarter

  infrastructure expenses and millions more in necessary “recurring” infrastructure investments.

  Attempting to excuse the belated disclosure of these needed infrastructure investments, Defendant

  Shaw contradicted prior statements that the Company’s infrastructure expenditures were “in the

  2019 numbers already” by claiming that it was only now, six months after the merger, that they

  were finally “at a point where we have detailed plans and understanding of the level of

  infrastructure investment we need to make.”

           10.   The Company’s double-digit earnings declines were a shock to the market given

  Defendants’ reaffirmations of double-digit growth as late as two-thirds of the way through the

  second quarter. Investors were stunned by the disclosures and sent the Company’s shares into an

  immediate tailspin. Covetrus’s share price plummeted by nearly 50%, falling from $23.19 to

  $12.35 per share, in a massive two-day decline that destroyed over $1.2 billion in shareholder

  value.

           11.   In the wake of the abysmal second quarter results, securities analysts made clear

  that the entire premise of the merger had been called into question, and the news amounted to a

  complete reset for the Company. Analysts emphasized, for example, the “magnitude of the

  weakness in [Covetrus’] traditional distribution business” and “the rapid pace at which the legacy

  distribution business appears to have declined.” Analysts also directly questioned management’s

  honesty, noting that “there are now serious questions around the merger and management’s

  credibility.” Industry observers specifically noted that despite Defendants’ claims as late as May

  2019 that the merger had been a “smooth transition” and Covetrus was “off to a fast start,” in truth,


                                                   6
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 10 of 112 PageID #: 310



   “[b]ehind the scenes, ... Covetrus was falling short of its projections, a situation that became

   public knowledge in August.” Analysts were also disturbed that Defendants had failed to

   adequately disclose the declining sales and the large, new, and accelerated infrastructure

   investments, concluding that it was deeply “troubling” that investors still “do not yet have

   sufficient clarity” on the costs of the integration. As a result, analysts were forced to “take a

   hatchet” to their financial models for Covetrus, concluding that, in truth, legacy HSAH EBIDTA

   growth was “0%” and there were “zero revenue synergies at legacy VFC.” When Defendants

   attempted to blame market-wide factors for Covetrus’s abysmal financial results, securities

   analysts saw through the fiction and called Defendants’ excuses of industrywide softness “counter

   to our views of the sector,” “tough to conceptualize,” and simply “inconsistent” with reality.

          12.     The fallout from the fraud continues to this day. After the Class Period, the

   Company admitted that its statements to investors during the Class Period lacked “transparency,”

   pledged a new culture of “accountability,” and conducted an executive-level housecleaning.

   Within less than a year of the merger, Covetrus terminated both Defendants Shaw and Komola –

   Covetrus’s CEO and CFO who were primarily responsible for the Class Period misrepresentations

   to investors – while admitting that it was “critical for the management team and the company to

   rebuild trust with our investors.” Casting aside a culture of deceit and false assurances, Covetrus

   pledged “a new approach where we are [] being as transparent as possible with… our investors.”

          13.     Meanwhile, securities analysts continue to emphasize that “shares have been a

   nightmare since the company went public” and that “management credibility” was “damaged” by

   Defendants’ lack of candor. Indeed, in the third quarter of 2019, Covetrus again reduced its

   EBITDA guidance and took a massive write-down of nearly $1 billion against its initial valuation

   at launch, admitting that Covetrus is permanently impacted by its disastrous performance during


                                                   7
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 11 of 112 PageID #: 311



   the Class Period. To this day, the Company’s stock price has not recovered, and currently hovers

   below $13 per share – a 70% decline from its initial post-merger trading price of nearly $43.

   II.    PARTIES

          14.     Lead Plaintiff Hollywood Police provides retirement benefits to police officers in

   Hollywood, Florida. As of October 1, 2019, Hollywood Police managed more than $310 million

   in assets on behalf of approximately 640 members and retirees. As set forth in the accompanying

   certification attached hereto, Hollywood Police purchased Covetrus common stock during the

   Class Period and suffered damages as a result of the federal securities law violations alleged herein.

   On December 23, 2019, the Court appointed Hollywood Police as Co-Lead Plaintiff for the Class

   pursuant to 15 U.S.C. § 78u-4(a)(3)(B). ECF No. 22.

          15.     Lead Plaintiff Pembroke Pines F&P provides retirement benefits to firefighters and

   police officers in Pembroke Pines, Florida. As of September 2019, Pembroke Pines F&P managed

   more than $680 million in assets on behalf of approximately 715 active members and retirees. As

   set forth in the accompanying certification attached hereto, Pembroke Pines F&P purchased

   Covetrus common stock during the Class Period and suffered damages as a result of the federal

   securities law violations alleged herein. On December 23, 2019, the Court appointed Pembroke

   Pines F&P as Co-Lead Plaintiff for the Class pursuant to 15 U.S.C. § 78u-4(a)(3)(B). ECF No. 22.

          16.     Defendant Henry Schein is a leading provider of health care products and services

   to dental and medical practitioners. Henry Schein devised, planned, and effectuated the “spin-

   merger” transaction by which the Henry Schein Animal Health Business was spun-off and

   combined with VFC to form Covetrus. From HSAH’s founding until the time of its spin-off,

   Henry Schein was in direct control of the operation and management of HSAH as its parent

   organization, and filed multiple documents with the SEC on behalf of HS Spinco, Inc. (“Spinco”),


                                                     8
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 12 of 112 PageID #: 312



   Covetrus’s predecessor, as its reporting owner. Additionally, the Board of Directors for Spinco,

   which was a wholly owned subsidiary of Henry Schein “formed… in order to effect” the spin-

   merger, was comprised entirely of officers and directors from Henry Schein, including Defendant

   Steven Paladino (“Paladino”). 3 In addition to his position as a director, Defendant Paladino acted

   as Spinco’s President, Treasurer, and CFO. Each member of the Spinco Board of Directors signed

   the three Registration Statements filed by Henry Schein through Spinco containing false and

   misleading statements alleged herein. See ¶¶116-18. Additionally, several officers and directors

   of Covetrus are current and former officers and directors of Henry Schein. 4 Accordingly, Henry

   Schein had the requisite power to directly or indirectly control or influence Covetrus and Spinco.

   Henry Schein’s principal executive offices are located in Melville, New York.

            17.      Defendant Covetrus is an animal-health technology and services company. The

   Company sells and distributes pharmaceuticals, nutrition products, consumable products,

   diagnostic tests, small and large equipment, laboratory and surgical products, among others. It

   also provides technology solutions and services, including data-driven applications, a prescription


   3
     The rest of Spinco’s Board included: Michael S. Ettinger (“Ettinger”), Henry Schein’s Senior Vice President,
   Corporate & Legal Affairs, Chief of Staff and Secretary since 2015; Mark E. Mlotek (“Mlotek”), Henry Schein’s
   Executive Vice President and Chief Strategic Officer since 2012, and Director since 1995; and Walter Siegel
   (“Siegel”), Henry Schein’s Senior Vice President and General Counsel since 2013.
   4
     Two Covetrus directors have longstanding ties to Henry Schein, including Defendant Paladino, who has served on
   the board of Henry Schein since 1994, and Philip A. Laskawy, who has served on Henry Schein’s board since 2002.
   Furthermore, several executive officers described in Covetrus’s Registration Statements previously served as officers
   of Henry Schein, including: Russell Cooke, Covetrus’s Operational Chief Financial Officer, who previously served
   as CFO Global Animal Health at Henry Schein since July 2016; David Christopher Dollar, Covetrus’s President,
   Global Software Services, who previously served as a President of HSAH since September 2015; Francis Dirksmeier,
   Covetrus’s President, North America, who previously served as a President of HSAH since January 2015; Michael
   Ellis, Covetrus’s President, Europe, who previously served as CFO, General Manager, and Vice President, Europe at
   HSAH since April 2009; Anthony Providenti, Covetrus’s SVP, Corporate Development, who previously served a
   number of management positions at Henry Schein since 2003; and David Hinton, Covetrus’s Head of APAC and
   Emerging Markets, who previously served as Managing Director of Animal Health in Australia and New Zealand for
   Henry Schein until February 2019.




                                                            9
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 13 of 112 PageID #: 313



   management platform and other software systems, client communications tools, and related

   services, as well as computer hardware, to veterinary practices and clinics. The Company also

   provides a prescription management platform with online pharmacy capabilities for veterinarians.

   Covetrus was formed in February 2019 from the spin-off of Henry Schein’s Animal Health

   business and subsequent merger with VFC. Covetrus’s principal executive offices are located in

   Portland, Maine. On February 8, 2019, Covetrus common stock began regular-way trading on the

   NASDAQ under the symbol “CVET.”

          18.     Defendant Paladino has served as Henry Schein’s CFO since 1993, as Executive

   Vice President and CFO since 2000, and as a director since 1994. Defendant Paladino also serves

   on the board of directors of Covetrus. Paladino was heavily involved in HSAH’s business and

   operations before, during, and after the spin-merger. Paladino served as a director of HSAH

   subsidiaries; was responsible for responding to SEC requests regarding HSAH; was responsible

   for fielding investor inquiries about HSAH’s acquisitions; was responsible for providing financial

   solutions for HSAH’s acquisitions; and served as President, Treasurer, Chief Financial Officer,

   and a director of Spinco, which held the legacy HSAH assets through the spin-merger.

          19.     Defendant Benjamin Shaw (“Shaw”) served as Covetrus’s Chief Executive Officer

   and President from February 2019 to October 2019. Previously, Shaw was VFC’s Chief Executive

   Officer and Co-Founder from May 2010, and President of VFC from August 2018. Shaw, with

   his consent, is designated as a director of Covetrus in the Offering Documents.

          20.     Defendant Christine T. Komola (“Komola”) served as Covetrus’s Chief Financial

   Officer and Executive Vice President from February 2019 to December 2019. Previously, Komola

   served as VFC’s Chief Financial Officer and Executive Vice President from October 2018.

   Komola was hired by VFC to assist with its merger into HSAH and the formation of Covetrus.


                                                  10
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 14 of 112 PageID #: 314



          21.     Defendants Paladino, Shaw, and Komola are referred to collectively as the

   “Individual Defendants.”

          22.     During the Class Period, the Individual Defendants, as senior executive officers

   and/or directors of Covetrus and/or Henry Schein, were privy to confidential, proprietary and

   material adverse non-public information concerning Covetrus, its operations, finances, financial

   condition and present and future business prospects via access to internal corporate documents,

   conversations and connections with other corporate officers and employees, attendance at

   management and/or board of directors meetings and committees thereof, and via reports and other

   information provided to them in connection therewith. Because of their possession of such

   information, the Individual Defendants knew or recklessly disregarded that the adverse facts

   specified herein had not been disclosed to, and were being concealed from, the investing public.

          23.     The Individual Defendants are liable as direct participants in the wrongs

   complained of herein. In addition, the Individual Defendants, by reason of their status as senior

   executive officers and/or directors, were “controlling persons” within the meaning of Section 20(a)

   of the Exchange Act and had the power and influence to cause the Company to engage in the

   unlawful conduct complained of herein. Because of their positions of control, the Individual

   Defendants were able to and did, directly or indirectly, control the conduct of Covetrus’s business.

          24.     The Individual Defendants, because of their positions with the Company, controlled

   and/or possessed the authority to control the contents of its reports, press releases and presentations

   to securities analysts, and through them, to the investing public. The Individual Defendants were

   provided with copies of the Company’s reports and publicly disseminated documents alleged

   herein to be misleading, prior to or shortly after their issuance, and had the ability and opportunity

   to prevent their issuance or cause them to be corrected.


                                                     11
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 15 of 112 PageID #: 315



          25.     As senior executive officers and/or directors and as controlling persons of a

   publicly traded company whose common stock was, and is, registered with the SEC pursuant to

   the Exchange Act, and is traded on the NASDAQ and governed by the federal securities laws, the

   Individual Defendants had a duty to disseminate promptly accurate and truthful information with

   respect to Covetrus’s financial condition and performance, growth, operations, financial

   statements, business, products, markets, management, earnings, and present and future business

   prospects, to correct any previously issued statements that had become materially misleading or

   untrue, so the market price of Covetrus common stock would be based on truthful and accurate

   information. The Individual Defendants’ misrepresentations and omissions during the Class

   Period violated these specific requirements and obligations.

          26.     The Individual Defendants are liable as participants in a fraudulent scheme and

   course of business that operated as a fraud or deceit on purchasers of Covetrus’s publicly traded

   common stock by disseminating materially false and misleading statements and/or concealing

   material adverse facts.

   III.   JURISDICTION AND VENUE

          27.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

   Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

   C.F.R. § 240.10b-5).

          28.     This Court has jurisdiction over the subject matter of this action pursuant to 28

   U.S.C. § 1331, Section 27 of the Exchange Act (15 U.S.C. § 78aa).

          29.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b), Section

   27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

   or the effects of the fraud have occurred in this Judicial District. Henry Schein, which effectuated


                                                   12
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 16 of 112 PageID #: 316



   the spin-off of HSAH, its merger with VFC, and the creation of Covetrus, maintains its principal

   executive office in this Judicial District in Melville, New York, and many of the acts charged

   herein, including the dissemination of materially false and/or misleading information, including in

   the Registration Statements and thereafter, occurred in substantial part in this Judicial District.

   IV.     SUMMARY OF THE ACTION

                    Company Background

           30.      Covetrus is an animal-health company that sells a wide variety of products and

   software to veterinarians. The Company was created when Henry Schein spun off its business

   selling products and services to veterinarians (“Henry Schein Animal Health,” or “HSAH”), then

   merged it with VFC. The transaction combined HSAH’s relatively slow-growth, low-margin

   veterinary supply chain and distribution business with VFC’s software-based mail order pharmacy.

   Henry Schein and VFC began discussing the potential spin-off and merger in December 2017; the

   merger agreements were signed in April 2018; and, after more than one year of what executives

   described as “[s]ignificant planning and preparation” and “tremendous teamwork across the

   globe,” Covetrus shares began regular public trading on the NASDAQ stock exchange on February

   8, 2019. 5

           31.      Leading up to the merger, HSAH and VFC were two very different companies.

   Since the mid-twentieth Century, HSAH had grown to become one of the world’s largest and

   oldest veterinary supply chain companies, distributing virtually all of the products required to run



   5
     The Spin-Merger was effectuated through a tax-free transaction in which each shareholder of Henry Schein received
   a dividend of 0.4 shares of Covetrus common stock for each share of Henry Schein common stock held as of February
   4, 2019, and each shareholder of VFC was issued approximately 0.4668 shares of Covetrus common stock for each
   share of VFC common stock held as of February 4, 2019. Following the Spin-Merger, shareholders of Henry Schein
   who received Covetrus shares as part of the distribution held a 63% ownership stake in the Company, while VFC’s
   former shareholders owned the remaining 37% of the Company.


                                                           13
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 17 of 112 PageID #: 317



   a veterinary clinic, including diagnostic, surgical supply, vaccinations, instrumentation, nutrition,

   pharmacy, and office products and equipment. 6 HSAH also provided software and services to

   veterinarians, including financial software, equipment, and repair services. HSAH’s distribution

   business included over 80 different animal health organizations, which relied on a sales force of

   over 1,200 representatives with direct business ties at the practice level. Of these 80 disparate

   organizations, over a dozen were acquired and rolled-up by Henry Schein in the six-year period

   before HSAH’s spin-off. Many of those companies were themselves multinational organizations

   with dozens of their own subsidiaries and affiliates.

           32.      By the end of 2017, Henry Schein was actively exploring ways to sell or otherwise

   divest itself of the sprawling Henry Schein Animal Health Business so that it could focus on its

   core human health and dental supply segments. HSAH generated significant revenues for Henry

   Schein, but was a relatively slow-growth, capital-intensive, and low-margin business.                          For

   example, in the first quarter of 2018 (“Q1 2018”), HSAH reported topline revenue of $947.5

   million but earnings of only $22.6 million, representing a small 3.4% operating margin and overall

   profit margin of only 2.4% (after accounting for taxes and interest).

           33.      VFC, by contrast, was a small, fast-growing business that provided prescription

   management and other technology-enabled services that were intended to drive improved

   engagement and medical compliance by pet owners. In particular, VFC created software to help

   veterinary practices boost their revenues by identifying gaps in care and subsequently contacting

   pet owners to improve medical compliance, in particular, by driving prescription fill, refill, and



   6
     A supply chain is the system through which an organization acquires raw materials, produces products, and
   distributes the products to its customers. It concerns the channeling of raw materials through production processes,
   inventory management, and distribution, and ends at the point of sales to the customer. Supply chain professionals
   seek to optimize how products are sourced and delivered.


                                                           14
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 18 of 112 PageID #: 318



   renewal rates. VFC’s revenues were miniscule when compared to HSAH’s revenues. For

   example, as of Q1 2018, VFC had just $45 million in revenues, less than 5% of the revenues

   generated by Henry Schein in the same period.

                  Defendants Heavily Promoted Covetrus’s Supply
                  Chain And Software Infrastructure, Successful
                  Integration, And Strong Financial Performance

          34.     Given the striking differences between HSAH and VFC, there were substantial

   questions as to the reasons for the merger, the costs of the merger and required integration, and the

   combined companies’ financial prospects. The market questioned how these two contrasting

   entities – “a multibillion dollar public company with eight decades in the veterinary industry and

   a private tech start-up with a reputation for aggressive sales tactic – would work together. They

   wondered which corporate culture would prevail.” Given investor concern regarding the new

   entity, Defendants made a series of public statements to quell investor concerns and heavily

   promote Covetrus both before and after its public launch.

          35.     From the start, Defendants emphasized the purported strength of HSAH’s global

   supply chain business and technology platform, claiming that the pre-existing businesses were

   “very strong” and “key” to the success of Covetrus. For example, on April 23, 2018, Henry Schein

   and VFC issued a joint press release and hosted a conference call to announce the spin-merger

   (respectively, the “Joint Press Release” and “M&A Call”). These first communications to

   investors regarding the merger touted HSAH as “the world’s largest and only global supply chain

   provider of animal health products and related services.” Defendants specifically emphasized the

   purported strength of HSAH’s supply chain business and practice management software platform.

   The Joint Press Release publicized HSAH’s “supply chain expertise” and deep penetration of

   HSAH’s practice management software in the United States. During the M&A Call, Henry


                                                    15
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 19 of 112 PageID #: 319



   Schein’s Chairman and CEO, Stanley M. Bergman (“Bergman”) stated that HSAH had a “terrific

   platform in animal health supply chain and, of course, our practice management software-related

   services platform,” and Henry Schein’s Chief Financial Officer, Defendant Paladino, promoted

   HSAH as “very strong” in “supply chain logistics” and having a “very strong” software solution.

             36.   Defendants continued to promote HSAH’s supply chain business and software

   platform during the companies’ ongoing collaboration leading up to the merger, and continuing

   throughout the Class Period after Covetrus’s launch as a publicly traded company. For example,

   on May 8, 2018, Defendant Henry Schein stated that the merger created “the world’s most unique

   supply chain software value-added services business.” On December 4, 2018, Henry Schein again

   promoted HSAH as “the leading companion animal supply chain distribution business” and added

   that “[w]e also have the leading practice management software platform in the Animal Health

   arena.”     Throughout the Class Period, Defendants repeatedly promoted HSAH’s purported

   “comprehensive service and technology platform and supply chain infrastructure,” “significant

   supply chain infrastructure on a global basis,” and “supply chain expertise,” and claimed rapid

   sales growth by “leverag[ing] the infrastructure provided to Covetrus by the legacy Henry Schein

   Animal Health business.”

             37.   When investors questioned whether Henry Schein was using the spin-off and

   merger as a way to rid itself of an ailing veterinary supply chain business, Defendants quieted any

   such notion. During the M&A Call, for example, Bergman stated unequivocally that Henry

   Schein’s decision to spin off HSAH had “nothing to do… with selling our animal health business”

   but was rather about “the alignment of two great concepts and two great management teams” that

   spurred “such an obvious merger.” During a William Blair Growth Stock Conference on June 12,

   2018, a securities analyst asked Defendant Paladino whether VFC was helping Henry Schein “get


                                                   16
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 20 of 112 PageID #: 320



   out in front” of problems “on the horizon” for HSAH. In response, Paladino rejected such concerns

   and assured investors that “[w]e don’t want to get rid of [HSAH]. What we want to do is, again,

   unlock that shareholder value. We still like the Animal Health business very much.” At a Piper

   Jaffray Healthcare Conference on November 28, 2018, Paladino reiterated that “we’re not spinning

   [HSAH] off because we dislike the business. We spun it off, and we talked about this, really to

   create shareholder value.”

          38.     Citing the unusually close collaboration between Henry Schein and VFC for nearly

   a year before the spin-off, Defendants also represented that Covetrus had all the pieces in place to

   have a successful business from the date of launch. Defendants repeatedly emphasized the

   importance of the companies’ integration, and maintained throughout the Class Period that the

   integration was fully complete on “day 1.” Indeed, they said, integration was the key to “unlocking

   shareholder value,” as it allowed the Company to leverage VFC’s prescription management

   solution off of the HSAH supply chain infrastructure and massive sales force.

          39.     For example, the April 23, 2018 Joint Press Release stated that “Immediately

   following a spin-off from Henry Schein, HSAH will combine with Vets First Choice to form a

   new publicly traded company” “uniquely position[ed]” for “accelerated growth.” During the April

   2018 M&A Call, Bergman stated that the merger would “create[] significant shareholder value”

   because the “new company… will have the best of all worlds between supply solutions, practice

   management solutions and other services from VFC,” and that, given the early and rapid

   integration, the new company would be “very well positioned to be a very fast-growing top and

   bottom line company.” Defendant Paladino, Defendant Shaw, and Bergman all emphasized that

   combining HSAH’s supply chain and technology solutions with VFC’s prescription management

   capabilities created an “end-to-end technology and service company” and an “integrated end-to-


                                                   17
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 21 of 112 PageID #: 321



   end platform” for veterinary customers.       This, Defendant Paladino underscored, was why

   “structurally, it makes so much sense” to combine HSAH and VFC.

          40.     Defendants went to great lengths to explain how the integration process for the two

   merging entities was unique and successful from its inception, creating a “unique… integrated

   offering to customers.” Following the merger, Defendants claimed that Covetrus had “achieved a

   deep integration” between the legacy HSAH and VFC technology platforms.                 Defendants

   represented to investors that HSAH and VFC were well-integrated inside Covetrus on “day 1”

   after the February 2019 merger. Defendants specifically highlighted a purported integration of

   HSAH’s previous “80 distinct separate organizations” into “one integrated organization,” stating

   that “we’re not managing the business day 1 or day 2 as standalone legacy businesses. I think

   that’s a very important observation around sort of the structural changes we’ve been able to achieve

   in this.” See ¶¶147, 149.

          41.     Given the purportedly strong supply chain and “deep” integration, Defendants

   committed to strong financial guidance. With the long lead time between the merger discussions

   beginning in 2017, the April 2018 merger announcement, and the February 2019 completion of

   the merger, Defendants had ample time to assess the combined Company’s financial position.

   With this background, they repeatedly promoted the merger as purportedly “unlocking” “double-

   digit” sales growth and generating $100 million in synergies due to “accelerated revenue” using

   HSAH salespeople to sell VFC’s products and services. Defendants recognized that investors and

   securities analysts were “feverishly building” their models of Covetrus’s financial performance

   based on Defendants’ specific representations of strong financial performance, and their

   statements that the Company’s business “clearly generates a very obvious sales revenue




                                                   18
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 22 of 112 PageID #: 322



   generation” and “a significant amount of EBITDA,” and that the “rampup of practices on [the

   VFC] platform is very consistent and very predictable.”

          42.     Investors and analysts credited Defendants’ statements, particularly given the

   extremely limited financial information available regarding the operation of HSAH and VFC as a

   combined company. For example, on February 27, 2019, Raymond James initiated coverage on

   Covetrus shares with an Outperform rating, stating that “[w]e view the combination of the slower

   growth Henry Schein Animal Health (HSAH) distribution assets with the faster growth Vets First

   Choice (VFC) platform to be unique and primed for well-above-market growth.” Raymond James

   credited Defendants’ assertion that the 1,200 strong HSAH sales force would accelerate adoption

   of VFC’s prescription management platform by cross-selling it to customers. In embracing

   Defendants’ guidance, securities analysts at Raymond James highlighted the need for investors to

   rely on Defendants’ representations, stating that publicly available “historic financials are

   extremely limited in terms of direct translation on a go-forward basis.”

                  Unbeknownst To Investors, Covetrus’s Infrastructure Was
                  Antiquated And Deeply Fragmented, The Company Was Not
                  Integrated, And The Company’s Performance Suffered

          43.     Defendants’ representations to investors obscured a shocking truth inside HSAH

   and Covetrus. Unbeknownst to investors at the time, HSAH’s legacy software platforms and

   distribution and supply chain business were highly fragmented and required large, immediate, and

   recurring infrastructure expenditures just to create basic systems needed to run the business and to

   shore up flagging sales. In the absence of adequate supply chain infrastructure and interoperable

   software platforms, persistent supply chain failures and order delays caused customers to reduce

   or cancel orders. In addition, and also in stark contrast to Defendants’ statements in 2019, HSAH

   and VFC remained fragmented and substantially unintegrated throughout the Class Period.


                                                   19
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 23 of 112 PageID #: 323



   Covetrus was unable to present to customers the integrated platform or sales team that Defendants

   represented, and the lack of integration, along with management in-fighting and a host of other

   factors, severely depressed Covetrus’s sales at the same time that Defendants falsely promoted

   rising sales.

                     1.       Covetrus’s Supply Chain Infrastructure And Software
                              Platforms Were Antiquated and Fragmented

            44.      Contrary to Defendants’ statements, Covetrus’s supply chain infrastructure was

   antiquated, fragmented, and needed immediate infrastructure investments. As CW 1 7 explained,

   HSAH’s infrastructure was rudimentary and bore no resemblance to a fully integrated supply chain

   and logistics system. 8 An integrated system would involve the use of a singular platform to

   manage the products for all of a company’s business lines. This system would log purchases of

   raw material and other inventory. It would communicate the stock of products to the company’s

   storefront for sales purposes and also for the benefit of customers who purchased product directly

   from a company’s website. Once orders were placed, the system would track the departure of

   goods from each company warehouse, so that the company could replenish goods in a timely

   manner. This step would also allow the company to better track the demand for its products and


   7
     Former Covetrus, HSAH, and VCA employees are referred to herein as Confidential Witness “CW __” and are
   referenced in the feminine form to protect their confidentiality.
   8
     CW 1 was employed by Vets First Choice and Covetrus from 2017 through September 2019. She began working
   for VFC as a contractor in 2017, and was hired as a full-time employee in February 2018. Prior to the merger, CW 1
   reported to the Chief Operating Officer of VFC, Jerry King, then, starting around August 2018, Georgia Wraight
   replaced King and CW 1 reported to Wraight. On certain projects, CW 1 unofficially reported into Tim Ludlow, then
   the Chief Financial Officer of VFC and currently Covetrus’s Chief Transformation Officer. CW 1 remained with
   VFC through the company’s merger with HSAH. She served as Senior Logistics Manager at Covetrus and worked
   out of the Company’s headquarters in Portland, Maine. As Senior Logistics Manager, CW 1 was tasked with working
   on projects relating to the planned integration of the various Vets First Choice and Henry Schein Animal Health
   business units. According to CW 1, Covetrus was a bucket of smaller businesses which had no supply chain or logistic
   systems in common. CW 1 stated that Covetrus had essentially “no infrastructure” and no roadmap for integrating its
   business units. SW1 was also responsible for developing and implementing projects relating to network design,
   logistics, distribution, and supply chain infrastructure. She was also responsible for other ad hoc operational projects,
   as requested. CW 1 sat at a desk just outside of the executive offices.


                                                             20
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 24 of 112 PageID #: 324



   prevent the overstocking of products. Summarizing, CW 1 stated that a proper logistics system

   would manage all materials going in and out of a business, through a singular store front.

          45.     CW 1 – who was directly responsible for projects relating to the planned integration

   of VFC and HSAH, and who reported directly to the COO – emphasized that HSAH and Covetrus

   had no such system. Instead, the Company maintained different product ordering and tracking

   systems. The Company also maintained separate storefronts for each HSAH and VFC business of

   which it was comprised. CW 1 stated that some of the HSAH businesses were so lacking in supply

   chain infrastructure that employees had to manually link up supply and order information. In some

   cases, business units were using manual systems as basic as Excel spreadsheets to track supply

   chain data. CW 2 similarly confirmed that HSAH was not integrated from a supply chain

   perspective even before the merger with VFC. 9 She stated that she had trouble fulfilling customer

   orders because HSAH was a confederation of independent distribution centers, and not all the

   distribution centers were operating on the same fulfillment software platform. CW 1 further

   explained that HSAH did not have anything resembling an integrated supply and logistics system.

   CW 1 stressed the independent nature of the HSAH businesses, and noted that people from one

   HSAH business often could not cite the names of other HSAH businesses or their products. The

   fragmentation of these businesses was even more jarring at the international level, where it seemed

   the HSAH businesses had no connections whatsoever.

          46.     As CW 1 further explained, HSAH’s lacking infrastructure was readily apparent

   inside the Company and caused obvious practical difficulties on a day-to-day basis. For example,

   the HSAH businesses primarily relied on UPS – i.e., United Parcel Service, Inc., the



    9
      CW 2 was a Territory Manager salesperson at HSAH and Covetrus from June 2015 through August 2019. She
    reported to Regional Manager Raymond Miller.

                                                     21
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 25 of 112 PageID #: 325



   multinational package delivery and supply chain management company – for supply chain and

   logistics services. This meant that shipment information was not automatically crossed with

   storefront information, warehouse information, or any other system that could easily gauge the

   supply and demand for company products. Additionally, if an HSAH or Covetrus employee

   wanted to find out the status of a shipment, be it materials or products, the employee had to phone

   UPS or whatever other shipping service was being used by the pre-merger business unit to which

   the shipment related. The inefficiencies were obvious inside the Company, and the lack of

   integration caused order delays and a mismatch between product supply and demand.

          47.     The lack of a unified logistics system was also readily apparent to Covetrus

   executives through regular Monday morning meetings. As CW 1 stated, every Monday morning,

   all of the top executives, including Shaw and Komola, had a meeting in the Portland, Maine office

   to discuss Company performance, including supply and demand for Company products. The

   meeting was held in a conference room on the second floor – the same floor where CW 1’s office

   and the executive offices were located, as well as additional staff in finance and operations. Given

   the lacking integration and infrastructure, CW 1 was compelled to come into the office on Sundays

   and work with a number of other individuals in operations to compile data for the Monday

   meetings by piecing together data from the Company’s various business units. Because there was

   no central platform at Covetrus, this was a manual, time consuming process. CW 1’s reports were

   submitted to the Chief Operating Officer, who presented them during the Monday morning

   meetings. CW 1 noted that this process of report creation and presentation did not change during

   her tenure.

          48.     VFC’s logistics network was also fragmented, and while senior management

   considered investments to improve the well-recognized deficiencies and lack of integration of the


                                                   22
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 26 of 112 PageID #: 326



   Company’s own supply chain infrastructure, they chose to put off the investments. As CW 1

   explained, in the lead-up to the merger, and during the summer of 2018, then-CFO Jerry King

   asked CW 1 to determine how much money VFC could save on logistics if it were to integrate its

   three business lines into a single platform. As CW 1 stated, such integration would have entailed

   redesigning VFC’s entire logistics network, as VFC lacked any singular logistics platform to which

   all of its products could be shifted. CW 1 confirmed that there were no resources within VFC to

   build out such a platform. Despite the challenges, CW 1 ultimately developed a plan that estimated

   VFC could save between $10 million and $18 million integrating the logistics of its three business

   lines. CW 1 caveated that the savings did not account for the costs that would be involved with

   developing a singular logistics platform. The plan also estimated that the Company would be able

   to lower shipping times by approximately three days. The plan was presented to CFO Jerry King,

   but never implemented during CW 1’s employment through September 2019.

          49.     Covetrus also considered further needed investments to remedy the supply chain

   infrastructure, but again executives delayed them. CW 1 recounted how, starting in Spring 2019,

   Covetrus considered developing and implementing a Transportation Management System (TMS),

   i.e., a singular, integrated logistics and supply platform for all legacy VFC and HSAH businesses.

   Covetrus was interested in purchasing and utilizing the Manhattan Warehouse Management

   System (MWMS) as its TMS. If implemented, MWMS would have tracked all Company products

   and served as an “end-to-end supply chain platform.” However, it was clear that it would take two

   to three years to fully implement a system like MWMS at Covetrus. In addition, before Covetrus

   could implement such a system, it needed to standardize the data and systems being used by each

   of its individual business units in a manner that would allow them to communicate with MWMS.




                                                  23
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 27 of 112 PageID #: 327



   This meant reviewing and tying together the Company’s sales, finance, inventory, logistics, and

   other systems.

          50.       As CW 1 explained, prior to her departure from Covetrus in September 2019,

   Covetrus had dozens of logistics systems used by HSAH and VFC businesses, and there were

   Company projects relating to MWMS implementation, but those projects were halted in June or

   July 2019. Covetrus shelved the projects after Chief Information Officer Stephen Crowley “got

   into a fight” with Ken Weldon, Covetrus’s vice president of operations. Crowley and Weldon

   could not agree on who should lead the MWMS project. Unable to chart a path forward, the two

   executives put their egos ahead of the integration efforts and decided to halt the project. Following

   the abandonment of the plan to purchase and implement MWMS, the executives made a decision

   to fall back on UPS as the sole shipping company for its products. CW 1 noted that this was not

   a substitute for an internal logistics platform and warned that the use of a sole shipping vendor

   represented a “huge risk” for the Company. For example, the reliance on UPS deprived Covetrus

   of having any end-to-end system to analyze the supply and demand for its products.

          51.       CW 1 also explained that another infrastructure integration project was considered

   but abandoned at Covetrus. Covetrus considered tying together the three legacy VFC businesses

   (Vets First Choice, Vet Pharmacies of America, and Roadrunner) into one platform using an

   “enterprise service bus.” According to CW 1, an enterprise service bus would not actually house

   all of the data from the three businesses. Instead, it would extract data from the systems already

   in place and merge them into a manageable dataset. This project was to be completed under the

   direction of Sean Lague, director of enterprise business systems. CW 1 sat in on a few preliminary

   meetings relating to this project, but ultimately, like the MWMS project, no progress was made

   on this project and it was halted around June or July 2019.


                                                    24
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 28 of 112 PageID #: 328



          52.     CW 1 explained that, at the time of her departure in September 2019, Covetrus still

   had not decided on a supply and logistics platform, despite making public claims that the Company

   had the infrastructure in place to service the entire market within its space.

          53.     CW 1 further explained that Covetrus’s refusal to implement a TMS was typical of

   the management infighting that prevailed at Covetrus. According to CW 1, following the merger,

   there was substantial territorial fighting regarding the chain of command and the overall direction

   of the Company. Instead of resolving these issues, Covetrus’s executives allowed the businesses

   to remain in separate silos. This meant that separate management structures existed for each side

   of the business. Within these structures, employees held titles parallel to employees elsewhere in

   the business. For example, Covetrus had a vice president of operations for its HSAH business and

   a vice president of operations for its VFC business (Ken Welden). The lack of integration was

   such that, despite working within operations, CW 1 had never worked with or even met her HSAH

   counterparts and could not even name the HSAH vice president of operations.

          54.     The lack of communication between the various business units within Covetrus

   made it hard for anyone to understand organizational goals and often served to hinder them. CW

   1 noted that because there was no communication with her counterparts, it was not uncommon to

   find that two or three groups of people were independently attempting to work on the same project

   at once. Oftentimes, this kind of redundancy was not discovered until weeks of work had already

   been completed by each team.

                  2.      After the Merger: “We Were Working On A Veneer”

          55.     Numerous former Covetrus employees each independently confirm that both before

   the merger and throughout the Class Period, Covetrus and its constituent units, HSAH and VFC,

   were highly fragmented and unintegrated. For example, the various legacy HSAH businesses


                                                    25
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 29 of 112 PageID #: 329



   remained largely separate.          And contrary to Defendants’ claims that VFC’s prescription

   management software had been “hardwired” into HSAH’s prescription management software, in

   truth there was no such integration throughout the Class Period. Moreover, and again despite

   Defendants’ contrary claims, HSAH’s and VFC’s salespeople were similarly unintegrated both

   before and after the merger. Indeed, a “them versus us” mentality prevailed against VFC. The

   Company’s promises of full integration and leveraging the sales personnel for increased selling

   were illusory.

             56.      As CW 3 explained, HSAH was a group of individual businesses that had been

   acquired and placed together. 10 Each of the animal health businesses sold different products. For

   example, the company’s AVImark and ImproMed businesses were responsible for selling software

   systems used by veterinarians for interactions with their customers and the logging of internal

   patient notes. 11 The Animal Health business also included units responsible for the sale of actual

   animal health products in various countries. CW 3 explained that there was no cross-selling or

   regular interaction between the businesses and they were “basically different companies.” In her

   role at HSAH, she sold only pharmaceuticals and veterinary supplies. CW 3 was never trained to

   sell the company’s software products and she was unable to assist customers who were interested

   in those products. She noted that there were times when her customers would ask her for assistance

   with their AVImark account (e.g., paying a bill), but she could not assist them directly. Instead,

   she would provide these customers with another telephone number where they could reach


   10
     CW 3 was employed as an Inside Sales Representative for HSAH and Covetrus from 2013 through May 15, 2019.
   In that position, CW 3 took calls from veterinary clinics looking to order pharmaceuticals and other veterinary
   supplies. CW 3 worked out of HSAH’s Fort Worth, Texas call center and assisted customers in Iowa, Alabama,
   Oklahoma, Mississippi, Louisiana, and Missouri. The head of the inside sales unit was Leslie Boesch, the national
   director of inside sales.
   11
        AVImark and ImproMed are legacy HSAH prescription management software platforms.


                                                          26
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 30 of 112 PageID #: 330



   HSAH’s AVImark representatives.              This unintegrated structure remained in place after the

   formation of Covetrus and persisted through the end of her tenure in May 2019.

           57.      CW 3 stated that she was involved in three Schein-related integrations, the last of

   which was the integration of HSAH and VFC. She described the first two integrations as

   “flawless,” while stating that the integration of Covetrus was “nothing like the others,” and agreed

   it was the exact opposite of flawless. When asked if Defendant Shaw’s May 29, 2019 statement

   that the Company’s three sales organizations had been unified “into a now tightly integrated, stood-

   up, aligned group that’s not representing the total scope of our capabilities,” was accurate, (i) CW

   3 responded that the merger was “a mess” and did not go as planned; and (ii) CW 4 made clear

   that “that’s not how it played out.” 12

           58.      CW 5 also explained how HSAH was fragmented and comprised of various

   “separate businesses,” particularly in terms of the company’s software. 13 CW 5 worked on the

   software development team for AVImark, a veterinary practice software platform, and HSAH also

   had a separate team which handled ImproMed, another veterinary practice software acquired in

   2011. As CW 5 explained, when Henry Schein initially purchased AVImark and ImproMed, the




    CW 4 was employed at Covetrus from November 2018 until September 2019 as a Director of Creative Services.
   12

   CW 4 reported to Georgia Wraight, Executive Vice President Global Technology/Solutions. She was responsible for
   managing the Company’s creative services department.
   13
     CW 5 was employed as a software developer at McAllister Software from 2003 through HSAH’s acquisition of
   McAlister Software in 2011. She remained HSAH’s Software Developer until January 2016. Throughout this time,
   CW 5 worked on the development of AVImark, a veterinary practice management software. In January 2016, CW 5
   was promoted to the position of Certified Scrum Master. As Scrum Master, CW 5 took on a management role and
   was responsible for helping the other developers coordinate with one another on different projects. CW 5 served as
   Scrum Master until July 2018, when the position was eliminated and CW 5’s title was changed to Senior Software
   Developer. In this role, CW 5 continued to work on the enhancement and maintenance of HSAH’s and Covetrus’s
   AVImark software. CW 5 remained in the position until August 2019, when she left Covetrus. CW 5 indicated that
   Henry Schein’s AVImark software development team contained CW 5 and two other individuals based out of
   Piedmont, Missouri. CW 5’s team reported to Software Engineer Supervisor Marla Knott (aka Marla Cravens). Knott
   reported to Gene Miller, the Senior Director of Software Development.


                                                          27
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 31 of 112 PageID #: 331



   development teams from the acquired companies were “supposed to put their individual software

   aside and work on putting the business together as a whole.” Instead, the two development teams

   were “kept isolated” from one another and continued to develop their products independently.

   Other unique developer teams within HSAH included a team based out of Atlanta, Georgia that

   was working on a cloud based veterinary practice platform and another team working on a separate

   product in Pennsylvania. Beyond the United States there were at least two other software

   development teams working on software products in the United Kingdom and Australia.

           59.      CW 5 explained that each of the teams generally worked on the software their

   former companies produced prior to being acquired by Henry Schein. CW 5 emphasized that the

   teams remained “pretty well siloed,” and further noted that the software systems they managed

   were written in different developer languages. AVImark, for example, was written in a language

   known as Delphi. According to CW 5, there were no developers outside of the three person

   AVImark team that could work in this language within Henry Schein or Covetrus. Key HSAH

   products such as AVImark and ImproMed were developed and sold separately.

           60.      CW 6 similarly explained how, leading up the merger, HSAH had not integrated its

   own software platforms. 14 Instead, CW 6 explained, management was singularly focused on

   preparing the Company for its public listing on NASDAQ, stating “[e]verything we did was getting

   prepped for the NASDAQ and the IPO.” As a result, CW 6 confirmed, by the time Covetrus began

   public trading in February 2019, the Company was “absolutely not integrated,” was not “even



   14
     CW 6 was a Senior Manager of Strategy at Henry Schein and Covetrus from December 2018 to February 2019, and
   one of the last employees to be hired to assist with the integration of VFC and HSAH. She reported to Heather Ansell,
   Vice President, Commercial Operations Global Software Services, and Toby Marosszeky, Marketing Manager (APAC
   and EMEA) and Director of Marketing (US)-Software Services. CW 6 left the Company in February 2019 after
   realizing the integration of the different software platforms was going to be much more arduous than she had
   envisioned.


                                                           28
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 32 of 112 PageID #: 332



   integrating [its software platforms] yet” and had not yet devised a plan to integrate. CW 6 stated

   that within Covetrus, “we thought it would take a year, or a year and a half to integrate.”

           61.      Because HSAH was not integrated internally, there was massive dysfunction

   leading up to the February 2019 merger finalization. CW 6 explained that many updates for the

   Company’s software were late because Henry Schein “bought 45 companies before the rollout of

   Covetrus and [was] trying to rollout everything under one company, and it was bananas.”

   Moreover, CW 6 explained that HSAH’s software products, AVImark and ImproMed, operated

   differently, and that VFC was developing software one way while Henry Schein was developing

   it another way. Leading up to February 2019, there were conversations about all of the different

   software products and how to integrate them, but employees were busy “keeping up with the daily

   fires from the software side.” Commenting on Covetrus’s integration efforts, CW 6 stated “[t]here

   was a lot of focus on the cool shit and not the foundational stuff. They had a new logo, new brand,

   and a new look but it was all papering, a veneer. We were working on a veneer.”

           62.      Like the HSAH business lines, VFC’s business units were highly fragmented. As

   CW 1 explained, VFC’s business units operated autonomously from one another, maintaining

   different platforms, products, sales teams, and leadership. Before the merger, VFC operated three

   different companies off of multiple fragmented software platforms: Vets First Choice, Vet

   Pharmacies of America, and Roadrunner. 15 These three companies shared no logistics or supply

   chain infrastructure, and each maintained separate websites, ordering systems, and logistic


   15
     In the brief period leading up to Covetrus’s formation, VFC had acquired three businesses. In 2012, VFC acquired
   VetCentric, Inc., a privately held company headquartered in Maryland that offered home delivery of pharmaceuticals,
   compounded medications, and therapeutic and wellness diets to pet owners on behalf of veterinary practices. In 2017,
   VFC acquired Roadrunner Pharmacy, a privately held company based in Arizona that provided veterinarians and their
   patients with compounded medications, including customized, back-ordered, and discontinued medications. Also in
   2017, VFC acquired Atlas Pharmaceuticals, a privately held provider of compounded sterile and non-sterile veterinary
   drugs for in-clinic use.


                                                           29
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 33 of 112 PageID #: 333



   systems. The products of these businesses were also independent of one another and sold by

   separate teams.

           63.      CW 6 described senior management’s familiarity with the internal fragmentation

   of Covetrus’s various software products, stating that “from a top level they were aware of the fact

   that the integration of the software was an ongoing issue.” CW 6 added that there “was a high

   level of disorganization on how [Covetrus’s software] products were going to be integrated and

   one of the biggest issues was that a lot of those products offered the same services.” When asked

   about Defendant Shaw’s statement that “we’re not managing the business day 1 or day 2 as

   standalone legacy businesses,” CW 6 stated that what Shaw described was not consistent with her

   experience at the Company, commenting “[w]e were working under one name, Covetrus, but we

   were still working on the integration.” She further stated “[a]ll of these products were still

   separate. We were trying to figure out how do we communicate with all of these different

   products to people.” CW 7 similarly confirmed management’s knowledge of the integration

   issues. 16 CW 7 explained, for example, that Defendants Shaw and Komola, and other members of

   senior management, attended Company-wide meetings that were held after the end of each quarter,

   either on the same day or the day after the Company’s earnings release. She confirmed that

   integration issues were among the topics discussed at these “town hall” style meetings. CW 7

   recounted that in May 2019, during one such meeting after the end of the first quarter of 2019,

   Company engineers were asked technical questions about how to integrate the different platforms




   16
     CW 7 was employed at VFC and Covetrus as an Enrollment Specialist, from April 2016 to September 2019. She
   worked within the sales department and directly with the internal sales staff. The inside sales team sold VFC’s
   prescription management platform to the veterinary practices. CW 7 also worked closely with outside field (sales)
   agents.


                                                          30
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 34 of 112 PageID #: 334



   and software systems, which demonstrated the executives’ awareness that the Company’s

   platforms remained unintegrated even after the end of the first quarter.

          64.     To illustrate the complete lack of progress with the integration and the fragmented

   nature of the Company, CW 6 referred to the below slide from a February 4, 2019 internal

   Company presentation. The presentation was created for a high-level integration “Planning

   Session,” and as CW 6 explained, the slide below shows very clearly the “logo soup” and “mess

   of different products” that were offered by Covetrus at the time of its launch but had yet to be

   integrated. As shown in the slide, no progress had been made on unifying and integrating these

   areas besides calling the new business the highly generic “NewCo.” CW 6 underscored that, as

   set forth in presentation, “from day one in February 2019, everything was still separate.”




          65.     CW 1 similarly confirmed that, following the formation of Covetrus, the Company

   appeared to have no roadmap for integrating the HSAH and VFC businesses. Instead, Covetrus

                                                   31
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 35 of 112 PageID #: 335



   continued to operate each of its businesses independently from one another. CW 5 similarly

   confirmed that no real attempts were made to integrate any of the Henry Schein or Vets First

   Choice software platforms before or after the formation of Covetrus.

          66.    CW 4 similarly stated that HSAH and VFC essentially ran as two separate

   companies under the Covetrus umbrella.         CW 4 stated that there was “absolutely no

   communication” between the legacy HSAH and VFC businesses, adding “in fact there was a

   wall.” As CW 4 stated, the Company’s software solutions were “never a fully integrated system”;

   the systems were not even “talking to each other”; they were not connecting; and they were not

   compatible. CW 5 similarly stated that there were no significant changes or integration projects

   involving the development of AVImark when Henry Schein and VFC formed Covetrus. Like the

   companies Henry Schein had grouped together previously under the HSAH umbrella, VFC was

   just another “separate business” at Covetrus. As CW 5 stated, VFC was “on the other end” of the

   veterinary market and handled a different area of veterinary health (prescription management) and

   focused on things like “direct mail orders.” Although VFC was based in the United States, the

   software development of VFC retained its own reporting structure. To CW 5’s knowledge, even

   at the time of CW 5’s departure from Covetrus in August 2019, Covetrus’s Senior Director of

   Software Development, Gene Miller, an HSAH employee since 2005, still did not have “anything

   to do with VFC yet.”

          67.    When asked if anyone at Covetrus ever provided her team with an integration plan

   relating to the various software systems and development teams operating under HSAH and VFC,

   CW 5 laughed. CW 5 confirmed that there were no plans to integrate the Company’s different

   software systems.




                                                  32
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 36 of 112 PageID #: 336



           68.     Emblematic of Covetrus’s abject failure to integrate was its failure to combine

   VFC’s prescription management software with HSAH’s practice management platform. CW 8,

   for example, confirmed a complete lack of platform integration at Covetrus, and that Covetrus’s

   prescription management and analytics capabilities were not hardwired into Covetrus’s practice

   management software, supply chain business, or any other legacy HSAH platform. 17 CW 8 stated

   that Covetrus was supposed to integrate the VFC prescription management and analytics

   capabilities into the practice management software (such as AVImark or ImproMed) in June 2019,

   but this integration did not occur by the time she left Covetrus at the end of May 2019. CW 7

   similarly confirmed that by the time she left the Company in September 2019, VFC’s prescription

   management platform was still not integrated or hardwired into the Company’s practice

   management software, stating: “It wasn’t integrated yet. They were in the process of trying to do

   that. IT was one of their goals, but it wasn’t done.” CW 7 added that, based on her experience at

   Covetrus and role enrolling veterinarians on the Company’s prescription management platform,

   the VFC prescription management platform had not been integrated with Henry Schein’s supply

   chain or distribution business – nor any other Henry Schein business or platform – during her

   tenure at the Company. CW 7 noted, for example, that no beta testing had been done on the

   prescription management platform regarding any potential integration with HSAH’s legacy

   practice management platform during her tenure at Covetrus. She stated that while it was a goal

   of Covetrus to integrate both the VFC software with Henry Schein’s software and other platforms

   to provide a “full circle” product for their customers, VFC’s pharmacy solution had not been



   17
     CW 8 was employed at HSAH and Covetrus from January 2010 until May 2019. As a Total Solutions Specialist,
   CW 8 was responsible for selling software and hardware to new and existing customers. CW 8 sold software and
   hardware packages, including the Advantage Plus, AVImark, and ImproMed platforms. CW 8 reported to Todd
   Sheets, North American Sales Manager-Practice Management Software Solutions.


                                                       33
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 37 of 112 PageID #: 337



   integrated with any legacy Henry Schein platform while she was at the Company. As CW11

   stated, “[i]t was business as usual for us after the merger.”

          69.     The lack of integration continued to be discussed internally after the Class Period.

   CW 4 stated that after the Company’s August 13, 2019 earnings release and stock drop, the various

   department heads spoke to voice concerns about the ongoing lack of integration. CW 4 spoke with

   the heads of different departments within the Company, including e-commerce, trying to come up

   with a way to integrate the Company’s core systems.

                  3.      Covetrus’s Deficient Infrastructure, Systemic Fragmentation,
                          And Lacking Integration Caused Immediate Sales Declines

          70.     During the Class Period, it was obvious internally at Covetrus that sales were

   suffering and Covetrus’s financial guidance was unobtainable, for several reasons. First, Covetrus

   did not integrate its three various sales organizations (software sales; prescription management

   sales; and supply chain/distribution sales) as part of or after the merger, which prevented Covetrus

   from achieving the “cross-selling” that Defendants promoted to investors as driving sales and

   “revenue synergies.” Second, Covetrus’s fragmented software platforms and supply chain resulted

   in delayed and often cancelled orders, leading to lost sales and customers. Third, after the merger,

   Covetrus immediately lost access to significant amounts of sales that HSAH had previously

   enjoyed as part of Henry Schein through cross-selling products from Henry Schein’s other business

   segments, such as sales of dental and human health products used at veterinary practices. Fourth,

   because HSAH sales representatives knew before the merger that Covetrus would not be able to

   make such sales once the merger concluded in February 2019, the HSAH sales representatives

   boosted HSAH’s sales of such products before the Class Period, artificially elevating HSAH’s pre-

   Class Period sales figures and necessarily leading to declines in Class Period sales. Fifth, Covetrus

   intentionally changed the sales compensation policies that had prevailed for HSAH’s salespeople

                                                    34
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 38 of 112 PageID #: 338



   – who were the vast majority of Covetrus’s sales personnel – in a manner that emphasized

   “strategic” sales over profitable sales.           Finally, cannibalization amongst HSAH’s software

   platforms that had been ongoing before the merger continued to drive down aggregate Covetrus

   sales throughout the Class Period.

           Covetrus’s Lack Of Sales And Software Integration Depressed Sales

           71.      Covetrus’s sales were significantly damaged and Defendants’ promised revenue

   synergies were illusory because the Company failed to integrate its three separate sales

   organizations: distribution (i.e., sales of physical products to veterinarians); software (commonly

   referred to as “technology” sales); and prescription management. 18 As CW 8 explained, the three

   separate sales organizations were “not cohesive at all” at Covetrus and it was a “cluster.” CW 8

   further indicated that she continued to sell the same technology products at Covetrus that she had

   previously sold at Henry Schein Animal Health, and that after the merger and creation of Covetrus,

   the three sales groups remained separate inside Covetrus. CW 8 stated that she never sold

   prescription management software, for example, even as late as May 2019 when she left Covetrus.

   CW 9 similarly confirmed the lack of integration of Covetrus’s sales teams. 19 When asked about

   Defendant Shaw’s statement on May 29, 2019 that the Company brought together its various sales

   organizations “into a now tightly integrated, stood-up, aligned group that’s now representing the

   total scope of our capabilities,” CW 9 replied that the businesses were clearly not integrated at the



   18
     CW 8 explained that the distribution arm of the sales department was responsible for selling lab equipment, x-ray
   machines, products, and drugs for the veterinary hospitals. The distribution team stocked veterinary practices with
   anything that they needed to treat animals. The technology sales team sold veterinary practice management software
   such as AVImarkrk and ImproMed. The prescription management side included online pharmacy sales. CW 10
   similarly confirmed the three-part division of sales teams that CW 8 described.
   19
     CW 9 was employed as a Territory Manager for HSAH from January 2018 until the merger, then remained in the
   same role until September 2019. She reported to Regional Sales Manager Shad Conn.


                                                           35
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 39 of 112 PageID #: 339



   time those statements were made. She added that she never saw any integration as a sales

   representative in the field. CW 10 also confirmed that HSAH and VFC sales teams were not

   integrated after the merger, “especially when it came to our knowledge and understanding of

   VFC.” 20 CW 10 stated that the sales reps at Henry Schein continued to sell the same products

   after the merger with VFC.

           72.     Moreover, as was typical of Covetrus’s lack of integration and infrastructure, the

   Company provided no significant amount of formal training of HSAH personnel to sell the VFC

   platform, further hampering sales. For example, CW 6 stated that Covetrus was “so disorganized

   that they didn’t have trainings on the products.” She stated that there was no standard onboarding

   process for the marketing team regarding what the Company’s various products did or the

   differences between the products. CW 6 noted that she had to do her own research on what the

   Company was selling, stating “[w]e didn’t even know what the hell we were selling.” She added

   that she did not even see VFC’s platform until mid-January 2019. CW 6 asked the entire marketing

   team if they received training on the products that the Company was selling and was told that they

   had not been trained at all. CW 6 recalled discussing the lack of training with a colleague that

   worked on the Company’s IT/software side, who responded by exclaiming “I can’t believe that

   they don’t have trainings on the software that we are selling!” CW 3 similarly commented that

   “no one knew what the Vets First Choice platform was doing.”

           73.     CW 1 also noted the lack of cross-selling between HSAH and VFC under the

   Covetrus umbrella. CW 1 stated that although Covetrus claimed to have trained 500 salespeople



   20
     CW 10 was employed at HSAH and Covetrus from April 1998 to April 25, 2019. She was employed as an Inside
   Sales Supervisor, and also worked as Account Manager for the highly important VCA account, HSAH’s largest
   customer before the merger. Her title as Inside Sales Supervisor remained the same after HSAH was merged into
   VFC to form Covetrus. CW 10 reported to Inside Sale Manager Bobbie Jo Riddle.


                                                        36
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 40 of 112 PageID #: 340



   in 2019 so that they could cross-sell products, salespeople from each business continued to sell the

   same product lines they were involved in prior to the merger.            Further speaking to the

   fragmentation of the Company and lack of cross-selling, CW 4 stated that HSAH had no faith in

   VFC’s system, and therefore nobody at HSAH sold it. CW 6 similarly stated that there was

   extensive infighting between sales representatives that sold different products. She stated that

   sales drove “everything” at Covetrus, and as a result, sales representatives that sold one type of

   software were not going to push other products, adding that it “was a mess trying to figure out who

   was doing what.” CW 6 emphasized that “[i]t was so sales driven that teams selling one platform

   did not want to integrate all of their shit together,” adding that the different sales groups were

   solely focused on selling their own product. She added that due to the fragmentation and

   disorganization within the Company, sales representatives “couldn’t get to the point of cross-

   selling” the VFC platform.

          74.     CW 3 similarly stated that there was no team atmosphere at Covetrus and that it felt

   like a case of “them versus us” (with “them” referring to the VFC employees and “us” referring

   to the HSAH employees). She stated that unlike previous Henry Schein integrations, HSAH and

   VFC never operated as “one big company” or “one big team,” instead operating like “sister

   companies.” When asked if there was any real cross-selling going on at Covetrus, CW 3 agreed

   that the cross-selling “just wasn’t there.” When asked about Defendants’ statements regarding

   $100 million in synergies as a result of the merger, CW 9 laughed and stated that many Company

   insiders did not believe that those numbers were realistic. She stated “It was definitely strange to

   a lot of us to hear that number. That was a very high number especially with two companies

   merging together.”




                                                   37
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 41 of 112 PageID #: 341



          75.     Fragmentation between the Company’s various software platforms also led to

   delayed orders, lost customers, and a decline in sales. CW 9 stated that her sales numbers were

   affected by the merger, noting that she had experienced other mergers before, but found this one

   to be more problematic. CW 9 indicated that the fragmentation of software platforms at Covetrus

   resulted in the Company being unable to deliver certain products to the customer, stating: “When

   it came to the platforms and what would be available to the clients, such as medications or drugs,

   those medications weren’t getting to the clients on time.” Indeed, CW 9 recalled “countless”

   clients that the Company lost because they did not receive their products on time, stating “I had

   countless clients that ordered scripts and either did not get them on time or did not get them at all.”

   CW 9 observed delays of 7-10 days, although Covetrus sales representatives told customers that

   there was only a 2-3-day turnaround for medication orders. CW 9 stated that Covetrus “over-

   promis[ed] and under-perform[ed] on many different occasions,” adding that the Company made

   several promises as to what platforms would be available to clients after the merger. CW 9 also

   stated that changes to the business after the merger resulted in lower sales numbers for her territory,

   and her territory’s sales numbers were declining in the beginning of the second quarter.

          Covetrus’s Sales Woes Were Documented In Real-Time And Well Known Internally

          76.     Such poor sales performance was well known inside the Company, which had

   frequent sales reporting internally and noted “across the board” sales declines in an internal

   meeting in late April or early May 2019.

          77.     As CW 2 explained, in contrast to the Company’s antiquated supply chain business

   and fragmented technology platforms, Covetrus had extraordinarily up-to-the-minute sales

   reporting. “In my 15 years of animal health sales, I never had more real time information on the

   performance of my clients as I did when I was at Henry Schein.” She explained that sales orders


                                                     38
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 42 of 112 PageID #: 342



   were routed through internal Company electronic systems within 60 seconds after they were

   placed, so that CW 2 and management could see the sales as they happened, that there were “daily

   roll ups” of sales levels. CW 2 further stated that she could tell by the speed with which

   commission checks were paid to sales representatives that “executives knew about sales in real-

   time,” including Tom Jimenez, who reported to the Company’s President.

          78.     By April 2019, it was apparent inside Covetrus that the Company’s sales figures

   were down significantly. As CW 2 explained, there was a lot of talk internally by April 2019 that

   sales were “tanking.” She added, “By April 2019 it was quite apparent that we were not off to the

   rocket ship start that we were hoping for,” and the message from senior management included “we

   are aware of this.” CW 8 explained that HSAH was not making their sales numbers from either

   the hardware or software side. She stated that in late April 2019 or early May 2019, when the

   numbers were down “across the board,” Covetrus held a teleconferenced sales meeting, and top

   executives regularly participated in such teleconferences.

          79.     CW 9 similarly stated that she attended regional and national sales meetings in

   which integration problems were discussed, adding that Defendant Shaw was present at some of

   the national meetings. Delays with shipping products and platform integration issues were among

   the topics discussed at the meetings. CW 7 similarly confirmed that the Company’s senior

   management, including Shaw and Komola, attended Company-wide meetings that were held after

   the end of each quarter, on either the same day or the day after the Company’s earnings release, in

   which integration issues were discussed.

          80.     These issues plagued the business even before the merger. CW 10 indicated that

   Henry Schein was notorious for having supply chain issues and backorder issues. She stated that

   “it was always an issue having the purchasing department get the right stock at the right time.”


                                                   39
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 43 of 112 PageID #: 343



   CW 11 similarly confirmed that at HSAH, many products were constantly on backorder, and many

   customers were cancelling orders due to inventory issues and delays. 21 She added that “[t]hings

   were always on backorder” and, “[a]bsolutely, customers were leaving because of these inventory

   issues.” CW 11 also confirmed that the supply chain issues persisted throughout her tenure at

   HSAH through October 2018 and never improved. She commented, “I received complaints all of

   the time from customers, for sure.” CW 10 confirmed that the backorder issues continued to plague

   the Company and they “got worse after Covetrus was formed.” She stated that the issues persisted

   throughout her tenure, and that it “was something that was always talked about but never got

   fixed.” The “stock was never what we needed, where it was needed,” and there were discussions

   in 2018 and 2019 about updating the supply chain software, but there was no change to the software

   in 2018 or 2019 during CW 10’s time at the Company. “They always talked about upgrading the

   system and nothing ever got fixed.” CW 2 similarly confirmed that HSAH’s complex supply

   chain and distribution caused order delays and customer frustration.

             81.     CW 10 confirmed that the supply chain and backorder issues at legacy HSAH

   negatively impacted sales. CW 10 stated that they drove down sales “in a huge way. Why would

   you sit on backorder when you could get it somewhere else?” She stated that it was very well

   known within the Company that they suffered from these backorder issues to the point where it

   was a common topic of conversation at the Company. She indicated that order delays persisted

   after the merger with VFC and into 2019. CW 10 classified as “not accurate” Defendant Shaw’s

   May 29, 2019 statements that after the merger “we didn’t miss a beat” and “[n]ot a single order

   was delayed. There was no disruption to the customer experience.” She said that the issues “never



   21
        CW 11 was employed as an HSAH Territory Manager from November 2015 to October 2018.


                                                        40
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 44 of 112 PageID #: 344



   got better after the merger.” CW 4 similarly confirmed that supply chain and logistics issues

   resulted in lost sales.

           82.     CW 9 also stated that Covetrus customers complained about the online platforms,

   noting clients had difficulties because the platforms were supposed to “talk to each other” and they

   were not doing so. She stated this problem had not been fixed by the time she left Covetrus in

   September 2019. The fragmented nature of the Company’s online platforms caused her to ask

   “[o]ur biggest selling point was that these systems were compatible, the question was when

   would they be?” CW 9 stated that while Covetrus touted their online platform and its ease of use,

   “I just know that a lot of the time that didn’t come to fruition as it was supposed to.” CW 9 stated

   that the biggest issue in her territory was a lack of communication between the sales teams of the

   various platforms and the customers, stating that these problems “[a]bsolutely” started to occur

   right after the creation of Covetrus. CW 9 added that “[o]ur reputation was tarnished once the

   merger occurred and a lot of thing[s] started to fall through, and promises were broken.”

           Covetrus Lost Access To Whole Categories Of Sales

           83.     Defendants knew from Covetrus’s inception that the Company would be unable to

   benefit from certain sales revenue streams that HSAH had long enjoyed. CW 3 explained that

   veterinary practices order both animal health and human health products. Typical human health

   products ordered by these practices include human medical gloves, crossover pharmaceuticals, and

   a variety of dental products that were developed for humans, but are considered safe for animals.

   Prior to the spin off, CW 3 was able to “special order” these products from Henry Schein’s human

   health businesses for her customers. Following the spinoff, however, CW 3 lost access to all of

   these products (Covetrus could no longer special order these products from the human health

   businesses that remained a part of Henry Schein). This concerned CW 3 because there was a


                                                   41
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 45 of 112 PageID #: 345



   “huge list of items” she could no longer sell her customers. In anticipation of this change, CW 3

   attempted to sell her customers extra stock of these items so that they would “have a cushion” of

   products until they could “find it someplace else.” CW 3 noted that these products were “big”

   sellers prior to the spin off/merger and that the loss of access to these products equated to a loss of

   a significant amount of sales that HSAH previously enjoyed, commenting that losing the products

   “was definitely something to talk about.” CW 3 was notified about the loss of access to these

   products via e-mail from Henry Schein’s procurement department, stating that the e-mail was

   distributed to Henry Schein’s inside sales representatives prior to the merger. CW 3 understood

   the e-mail to mean that she needed to sell more human health products to her clients in the

   immediate term before she lost access to them after the merger.

          84.     CW 10 similarly confirmed that it was “absolutely correct” that after the merger,

   legacy Henry Schein sales representatives lost access to sell certain categories of products that

   Henry Schein Animal Health had been allowed to sell previously such as human products and

   dental products. She stated that prior to the merger, they were able to access the full line of Henry

   Schein products which included dental products and human products, but “[w]e lost the ability to

   have access to those products after the merger.” She stated that before the merger, “[w]e sold these

   items with regularity to veterinary practices,” but after the merger with VFC, they lost access to

   all the human products that they previously sold to veterinary practices. CW 10 also confirmed

   that at least as early as 2018 the sales representatives knew they would lose these sales after the

   merger. CW 10 recalled receiving email updates prior to the merger on what products were still

   available, and that employees looked for alternatives for some of the products that they were no

   longer going to be able to get. CW 10 further confirmed that there was a push to sell a higher

   quantity of the products “before we couldn’t get it anymore” after the merger so that the


                                                     42
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 46 of 112 PageID #: 346



   veterinarian practices would be stocked up after the merger. CW 10 analogized that “It’s like a

   girl knowing that a certain lipstick shade is going to be discontinued she is going to buy four of

   them because you don’t want to be without it. At Henry Schein, it was more like we won’t be able

   to supply this for you anymore so you should buy some more now to have it on hand.”

          Sales Compensation Policies And Cannibalization Also Drove Down Sales

          85.     It was also well known within Covetrus that the Company had made sales

   compensation changes that harmed sales. Immediately after the merger, the Company shifted to

   emphasize “strategic” sales of the VFC platform over higher-revenue-generating sales from the

   traditional HSAH supply chain business. As CW 2 explained, there was an immediate shift to sell

   VFC’s platform over legacy HSAH supply chain products, right at the formation of Covetrus. CW

   2 confirmed that it was obvious inside Covetrus that by promoting the sales of the VFC platform,

   they were compromising sales of traditional HSAH supply chain products. “They were absolutely

   compromising the sale of our supply chain products.          This was obvious and a source of

   extraordinary friction for senior sales rep[resentative]s who had multimillion-dollar sales

   territories.” The new sales scheme “really distracted everyone and began to hurt everyone’s

   bottom line.” The senior salespeople complained that they were going to get paid $3,000 for

   signing a customer up for the VFC platform, but that the amount of effort to sign that practice up

   was keeping them from selling hundreds of thousands of dollars’ worth of vaccines and capital

   equipment. CW10 further explained that the “marching orders from the very start w[ere to] get

   everybody signed up on the platform at the expense of traditional supply chain products,” and that

   Defendant Shaw (VFC’s co-founder and former CEO) gave the marching orders. CW 2 added

   that within a few weeks of the new strategy of pushing the VFC platform over the traditional

   supply chain products, it became manifest that sales were declining as a result.


                                                   43
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 47 of 112 PageID #: 347



          86.     CW 3 similarly explained that, after the formation of Covetrus, the Company

   adopted a different compensation scheme for salespeople that incentivized her “to try and cross

   sell this [VFC] platform in the middle of taking an order.” This request to have her sell the VFC

   platform “wasn’t reasonable,” as CW 3 often did not have time to try to sell the platform and only

   had two or three minutes to speak with customers. The unreasonable compensation changes

   emphasized “strategic products” sales of the VFC platform over higher-dollar HSAH product

   sales. As CW 3 explained, she and other representatives voiced their concerns with inside sales

   supervisors and managers, but management “didn’t care if you take in a $5,000 product order, they

   just wanted you to sell the platform.” CW 3 indicated that the change in commission structure to

   focus on “strategic products” resulted in a 30% cut to her commissions in 2019. As CW 2 noted,

   management provided “an unrealistic quota to sign up practices; it was distracting; it was not

   supported in terms of how to bring it in; practitioners found it complicated; and Henry Schein’s

   revenue was tanking because everyone was spending their time focused on the platform.”

          87.     By Q2 2019, the Company realized its sales strategy had failed. CW 2 stated that

   by Q2 2019, the sales representatives were told to go back to what they were used to doing and

   not focus on selling the prescription management platform. “No one was signing up for the

   platform. IT was a day late and a dollar short.... [I]t was like closing the barn door after the horse

   was gone.” CW 2 made clear that “Covetrus was underreporting the challenges we faced with

   their platform.”

          88.     Yet another problem with Covetrus’s lack of software cohesiveness and deficient

   integration was platform cannibalization. CW 8 explained that HSAH acquired a software called

   “eVetPractice” from an independent company at the end of 2017.               CW 8 stated that the

   eVetPractice software cannibalized sales of the locally installed practice management software


                                                    44
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 48 of 112 PageID #: 348



   that HSAH sold, including AVImark and ImproMed, and she witnessed the cannibalization cause

   a “drastic change” in sales six months after Henry Schein acquired eVetPractice. 22 She stated that

   she heard from customers and potential sales targets that AVImark and ImproMed was losing sales

   to eVetPractice and other cloud-based software platforms, and that the cannibalization attributed

   to the large sales losses for the Company in 2019. CW 8 clarified that although Covetrus made

   money with eVetPractice, the Company made less money through it because the other software

   platforms, AVImark and ImproMed, cost more. The average sale of AVImark or ImproMed was

   far higher than a sale of eVetPractice because those platforms required training and installation.

   In addition, the cost of support for those platforms was higher than eVetPractice. She commented,

   “They needed to sell 15 eVetPractice systems to make up for the sale of just one AVImark.”

                       It Was “Winter Weather”: Defendants Continue To
                       Conceal Covetrus’s Problems In The First Quarter Of 2019

              89.      On May 15, 2019, just three months after the merger, Covetrus reported

   disappointing financial results for the first quarter of 2019. The results included a pro forma

   decline in revenue, net income, and EBITDA compared to the first quarter of 2018. The

   Company’s reported pro forma EBITDA of $50 million for the first quarter missed consensus

   estimates by more than $10 million and analysts were concerned by the “noisy” financial results,

   including weaker revenues, underlying profitability issues, and “slower-than-expected synergy

   ramp.”

              90.      To reassure the market, Defendants made a series of misrepresentations regarding

   the Company’s financial performance and prospects. For example, Defendants told investors that

   (i) the integration of HSAH and VFC had been a complete success; (ii) the monthly sales trajectory


   22
        CW 8 clarified that “platform” and “software” meant the same thing at Covetrus.


                                                             45
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 49 of 112 PageID #: 349



   was strengthening with strong sales in March and a strong pipeline for the second quarter and

   beyond, particularly in HSAH’s distribution and supply chain business in North America; and (iii)

   the Company was reaffirming their guidance of “double digit” adjusted EBITDA growth.

   Defendants claimed “notable progress across multiple fronts since the merger closed” and

   provided a specific EBITDA guidance range of “$235 to $250 million” – i.e., 12% growth at the

   top end of the range over the 2018 pro forma basis of $223 million. Defendants assured investors

   that the guidance already incorporated $25 million in “planned corporate overhead investment in

   2019” and the “funding [of] new investments,” many of which were “a one-time increase.”

          91.     Covetrus held an investor conference call on May 15, 2019 to discuss its first

   quarter financial results and the current status of the business in Q2 2019. During the call,

   Defendant Shaw reassured investors that Covetrus had “experienced a surge of new high-quality

   leads and enrollments following our U.S. national meeting in March,” and blamed the sluggish

   first quarter sales on winter weather. Shaw told investors that consolidated organic growth was

   “much stronger” in March and that the Company had a “strong” sales pipeline “with April growth

   meaningfully ahead of the pace seen in the first quarter.” Komola further assured investors that

   the specific EBITDA guidance of $235 to $250 million for 2019 accounted for present and future

   infrastructure investments, which she characterized not as remedial, but as “new investments in

   innovation to support our long-term growth initiatives.”

          92.     Defendants also assured investors that the post-merger integration had been a

   complete success. Defendant Shaw claimed, for example, that Covetrus was “aligned,” “focused

   as one team,” and that the Company’s “innovative” platform had “achieved a deep integration

   between our practice management software and our prescription management workflow.” More

   globally, Shaw claimed that, as a result of the “[s]ignificant planning and preparation over the last


                                                    46
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 50 of 112 PageID #: 350



   year” [that] ensured minimal disruption to customers, employees and other stakeholders,” the

   Company was “tracking toward strategic objectives” and “[w]e’re off to a fast start towards

   executing against both our short-term priorities and our long-term strategies.”

          93.     Investors and analysts continued to rely on Defendants’ statements and assurances.

   For example, on May 15, 2019, Raymond James issued a report reiterating its “Outperform” rating

   on Covetrus shares. Raymond James noted that while the first quarter results were “noisy (as

   anticipated),” the Company provided “more clarity on guidance, including positive reads on

   leading indicators.”

          94.     Defendants continued to falsely represent the Company as integrated and

   experiencing strong sales performance later in the second quarter. For example, addressing an

   analyst’s question at the Stifel Dental & Veterinary Conference on May 29, 2019 about trends in

   “the revenue growth rates for the Schein legacy animal health business” and “what it was like

   bringing the two organizations together,” Defendant Shaw responded that “I think it’s important

   to understand that prior to the merger, that the Henry Schein legacy business was actually

   comprised of many different businesses,” including “several dozen different operating

   businesses.” However, Shaw reassured investors that after the merger close, “what we’ve achieved

   has been an integration of that value proposition. We brought together these different business

   groups into a single face to customer around software, in insights and analytics around

   inventory management, appointment management and prescription management.” Shaw

   promoted the complete structural integration of the Company’s various sales organizations, stating

   that “in March … we brought our … 3 various sales organizations … together into a now tightly

   integrated, stood-up, aligned group that’s now representing the total scope of our capabilities.”

   Shaw emphasized that “it’s the integration and kind of power of that connected ecosystem that


                                                   47
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 51 of 112 PageID #: 351



   we’re delivering to customers. So we’re not managing the business day 1 or day 2 as standalone

   legacy businesses. I think that’s a very important observation around sort of the structural

   changes we’ve been able to achieve in this.”

          95.     A securities analyst asked Shaw whether the sales momentum that Shaw had

   promoted during the May 15, 2019 investor conference call, in March and “into April … has

   continued even more recently into the month of May?” Shaw responded “Yes…. The organization

   understood the power of the integrated capability set of the Company. And that’s manifested itself

   in a very big pipeline, really strong engagement activity, and we see that coming into Q2.” In

   response to a securities analyst asking Shaw to “talk a little bit” about the integration, Shaw stated

   that Covetrus “is really a story of how 80 very special animal health organizations around the

   world, representing everything from software and distribution, manufacturing capabilities,

   insights, group purchasing capabilities, how 80 distinct separate organizations with different

   ownership structures, different governance structures now, for the first time, are part of one

   integrated organization.” Another securities analyst asked Shaw: “[A] typical investor would say,

   when do you start to realize that or where does that start to flow through the P&L or when do we

   start to see that with numbers?” Shaw responded that “[d]espite a very complex organization that

   include the carve out of financial systems and payroll services and licensure and accreditation and

   just a massive amount of disruption, the organization, we didn’t miss a beat on the first hour of the

   first day. Not a single order was delayed. There was no disruption in customer experience.”

                  When The Truth Emerged, The Stock Price Plummeted, Analysts
                  Questioned Defendants’ Credibility, And Covetrus Fired Defendants
                  Shaw And Komola While Pledging To “Rebuild Trust With Investors”

          96.     On August 13, 2019, Defendants’ misrepresentations unraveled in dramatic

   fashion. On that date, Covetrus was forced to report lacking integration, awful performance in the


                                                    48
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 52 of 112 PageID #: 352



   Company’s supply chain business, extensive new “infrastructure investments,” and disastrous

   financial results for the second quarter. The news forced a complete reset of the Company’s

   business. Following an immediate 47% decline in the entire Company’s valuation, Covetrus wrote

   off nearly $1 billion in goodwill related to the value of the Company at the time of the merger,

   acknowledged it needed to finally be “transparent” with investors and “rebuild trust” with them by

   holding management “accountabl[e],” and summarily terminated Defendants Shaw and Komola.

          97.     Specifically, on August 13, 2019, Covetrus issued a press release reporting the

   Company’s financial results for the second quarter of 2019. In the press release, Covetrus

   disclosed quarterly net sales that were 4.5% lower than pro forma net sales in the second quarter

   of 2018; that net income swung from a $31 million pre-merger gain in Q2 2018 to a $10 million

   loss in Q2 2019; and that Q2 2019 organic net sales were lower than in Q2 2018. The Company

   also reported a 15% year-over-year decline in pro forma adjusted EBITDA for the quarter. The

   press release also disclosed “$10 million to $15 million” in “recurring” infrastructure expenses;

   millions of dollars in previously undisclosed infrastructure “investment[]” expenses that had

   already impacted the Company’s performance in Q2 2019; and accelerated infrastructure expenses

   of $40 million for 2019.

          98.     As a result of the declining U.S. sales and large new expenses, the Company slashed

   its full-year adjusted EBITDA guidance to “at least” $200 million for 2019, representing a

   substantial $35-50 million reduction from the range of $235 million to $250 million that

   Defendants had reaffirmed to investors on May 15—i.e., half-way through the second quarter.

   The Company press release explained that, among other things, “the inclusion and timing of

   infrastructure investments” caused the dramatically reduced EBITDA guidance. Now, rather than

   providing for “double-digit” earnings growth, the management’s new EBITDA guidance provided


                                                  49
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 53 of 112 PageID #: 353



   for double-digit earnings declines and millions of dollars of “recurring” expenditures to fix the

   Company’s outdated and fragmented infrastructure, systems, and operations.

          99.       Covetrus held an investor conference call on August 13 to discuss the disastrous

   results and lowered guidance. During the call, securities analyst David Michael Westenberg from

   Guggenheim Securities asked about the “slower volumes” in the “distribution business.” In

   response, Defendant Shaw admitted that “the integration of our supply chain and inventory

   management capabilities with practice management software” – i.e., legacy HSAH businesses that

   were purportedly integrated as of the time of the merger – was still not complete. According to

   Shaw, and despite his prior statements, the Company had only “started to roll out those

   capabilities.”

          100.      Given the lacking infrastructure and integration, Shaw disclosed that Covetrus had

   “significantly accelerated investments” tied to the Company’s separation from Henry Schein and

   “the build-out of infrastructure that supports completion of the carve-out.” Defendants were forced

   to disclose $40 million in infrastructure investments in 2019, including $10-$15 million in

   “recurring” operating expenses that directly reduced EBITDA. Komola further revealed that the

   Company’s previously undisclosed and now-recurring “IT infrastructure investments of between

   $10 million to $15 million” also caused the lowered guidance, and that the Company’s year-over-

   year decline in adjusted EBITDA for the second quarter of 2019 was “driven by continued

   investments in the platform,” in addition to lower sales. Attempting to excuse the belated

   disclosure of these needed infrastructure investments, Defendant Shaw contradicted prior

   statements that the Company’s infrastructure expenditures were “in the 2019 numbers already” by

   claiming that it was only now, six months after the merger, that they were finally “at a point where




                                                    50
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 54 of 112 PageID #: 354



   we have detailed plans and understanding of the level of infrastructure investment we need to

   make.”

            101.   Next, Defendant Komola revealed that, far from the Company’s North American

   business being strong, “the market [being] down in North America” was the “primary driver” of

   the Company’s sharp $35-50 million downward revision in EBITDA guidance. Shaw emphasized

   that the slowdown in North America was “across the board.” Indeed, Shaw and Komola both

   sought to deflect from the massive infrastructure problems and lower sales by blaming the

   Company’s performance problems on “near-term market dynamics,” “slowing business… not

   specific to us,” and “moderating foot traffic in veterinary practices.”

            102.   Investors reacted immediately to the Company’s disclosures. On August 13, 2019,

   the Company’s shares plummeted 40% in a single day on the highest-ever trading volume since

   the first day of regular trading on February 8, 2019. The stock fell from a closing price of $23.19

   per share on August 12, 2019 to close at $13.89 on August 13, 2019. Covetrus shares continued

   to fall another 11% on August 14, closing at just $12.35 per share. All told, Covetrus shares

   plummeted nearly 47% over the two trading sessions, eliminating over $1.2 billion in market

   capitalization. The August 14 closing price also represented a staggering 71% decline from the

   stock’s initial post-merger trading price of $42.96 on February 8, 2019.

            103.   Securities analysts were shocked by the August 13, 2019 disclosures. In a series of

   reports, analysts attacked management’s credibility and slashed their assessments of the

   Company’s financial prospects. For example, securities analysts at William Blair & Company

   published a report on August 14 stating that Covetrus had suffered “Disappointing Distribution

   Performance Out of the Gate” and concluding that “there are now serious questions around the

   merger and management’s credibility.” The August 14 report noted that “the legacy Henry


                                                    51
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 55 of 112 PageID #: 355



   Schein distribution business is faltering”; “the rapid pace at which the legacy distribution

   business appears to have declined” was “troubling”; and the segment likely suffered from

   “integration challenges.” Given the disclosures regarding the “U.S. distribution business,” the

   report concluded that investors still “do not yet have sufficient clarity” on the costs of the

   integration. As a result, William Blair “materially lower[ed]” its EBIDTA estimates for both 2019

   and 2020, and slashed its EPS target nearly in half.

            104.     Securities analysts at Credit Suisse published an August 13, 2019 report that

   similarly highlighted the Company’s shortfall in revenues and profits, weak sales relative to other

   animal health constituents, and “expedited infrastructure investments.” Credit Suisse exclaimed

   that the Company was now projecting a 10% contraction to pro forma EBITDA, “at a minimum,”

   which was “a far cry from initial +DD [double digit] growth aspirations.” Credit Suisse issued

   another report on August 16 which rejected management’s claim that the weak sales were due to

   “end market softness,” and concluded that the true cause for the reduced guidance was “anemic

   growth across [Covetrus’s] Supply Chain business” and the “expedited infrastructure

   investments” as causes for the reduced EBITDA. 23

            105.     Securities analysts at G.research, LLC issued a report on August 13, 2019 titled,

   “CVET in the Doghouse After Weak Q2 and Reduced Outlook,” that specifically attributed the

   40% one-day decline in Covetrus’s share price to “weaker-than-expected Q2 results” and the

   Company’s reduction of full-year 2019 EBITDA guidance based on “weakness in North America



   23
      The Credit Suisse analysts explained that Defendants’ attempt to blame the disappointing sales on market-wide
   factors was “inconsistent with commentary from other industry constituents, based on the multiple animal health
   companies we track, as well as our survey work, suggesting potential market share loss to other distributors as well as
   alternative e-commerce channels.” Credit Suisse’s August 16 report also questioned the Company’s “steadfast”
   expectations of $100 million in overall infrastructure investments, noting that management “is now targeting $10-15
   million of which will be recurring nature (vs. ... a one-time expense).”


                                                            52
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 56 of 112 PageID #: 356



   and $10-15M in recurring infrastructure investments.”      Like Credit Suisse, the analysts at

   G.research rejected management’s claim that weak sales were due to competitive pressures and

   general weakness in the veterinary market. The analysts at G.research noted the surprising

   “magnitude of the weakness in [Covetrus’s] traditional distribution business” and explained that

   Defendants’ excuse of industry-wide weakness “runs counter to our views of the sector following

   Q2 earnings from companies across the companion animal landscape.” Under a subheading

   titled, “Where did all the EBIT go?,” G.research underscored the shocking decline in the legacy

   HSAH business, estimating that annual operating income in the legacy HSAH business was

   “trending at approximately half th[e] pace” before it was spun-off – i.e., $86 million for 2019

   compared to $170 million for 2018 – based on figures provided by Henry Schein when the spin-

   off was announced. The G.research analysts also questioned whether the “higher than initially

   expected” separation and transition costs would result in Covetrus’s already-lowered EBIDTA

   guidance being cut even further, and stated that Covetrus’s recent disclosures had “raised [the

   analysts’] level of skepticism.”

          106.    Similarly, securities analysts at Raymond James issued a report on Covetrus on

   August 15, 2019. Following Covetrus’s disclosures of what Raymond James analysts described

   as “increased infrastructure spending for the year,” among other things, Raymond James “took a

   hatchet” to its model, updating its assumptions for legacy HSAH EBIDTA growth to “0% for the

   next two years,” “only $5M in cost synergies (vs. guidance of $30M),” and “zero revenue

   synergies at legacy VFC.”

          107.    Securities analysts at Guggenheim Securities, LLC also issued two reports on

   Covetrus on August 13, 2019. The reports dramatically lowered financial estimates, and noted

   that Covetrus shares were “in the Doghouse” after the Company reported “weakness in the


                                                 53
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 57 of 112 PageID #: 357



   distribution business” and “weaker than expected growth in the legacy Henry Schein Animal

   Health business.” Like its peers, Guggenheim openly questioned the veracity of Defendants’

   excuse for the sales weakness in the legacy HSAH business, stating that given the stronger and

   better performance reported by “four macro-driven competitors” of Covetrus, Defendants’ claim

   of “a soft veterinary macro” was “a bit tough to conceptualize.”

          108.   As VIN News Service, an independent veterinary news service and the largest online

   information service devoted to veterinary medicine summed it up: While Defendants tried to

   blame Covetrus’s poor results on the “market environment,” in truth, “there was nothing in the

   ‘macro environment’ to account for the disappointing earnings....        The company blamed

   problems on external factors, and the investment community didn’t buy that at all.”

          109.   In the aftermath of the August 13, 2019 disclosures, Covetrus instituted an

   executive-level housecleaning and promised a new era of “accountability” to “rebuild trust with

   our investors.”   On October 22, 2019, Covetrus announced the immediate termination of

   Defendant Shaw. As part of the leadership change, Benjamin Wolin, an independent director,

   agreed to assume the role of acting CEO and President. That same day, analysts at Raymond

   James issued a report on Shaw’s termination, which noted that Covetrus shares “hit a fresh low

   this morning following an out-of-the-blue announcement that Ben Shaw has stepped down as CEO

   and President of the company” amid “shareholder frustration, which has been mounting for

   months.” Analysts at Guggenheim Securities also issued a report on October 22, 2019 that linked

   Defendant Shaw’s termination to the HSAH “distribution and logistics business (the cash flow

   positive part of the business).” The following day, G.research reported that “CVET has struggled

   to successfully integrate the Henry Schein distribution business with the Vets First Choice

   platform,” and reiterated that “management credibility was further damaged by claims on the Q2


                                                  54
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 58 of 112 PageID #: 358



   earnings call of broader veterinary market weakness that conflicted with the statements and results

   of other companies across the animal health landscape.” G.research emphasized that “CVET

   shares have been a nightmare since the company went public.”

          110.    On November 12, 2019, Covetrus reported its financial results for the third quarter

   of 2019. In a press release, the Company again reduced its EBITDA guidance. In addition, the

   Company announced that it was worth less than it had represented at the time of the merger. The

   Company recognized a $939 million impairment charge against the Company’s “initial valuation

   at the time of the spin-off and acquisition in early February.” The massive goodwill impairment

   charge resulted in a massive $906 million loss, or $8.09 per share, for the quarter, and demonstrated

   that the business was permanently impacted by Defendants’ misrepresentations regarding the

   Company’s performance and value.

          111.    During the Company’s third quarter earnings call on November 13, 2019, Benjamin

   Wolin, the Company’s new acting CEO, emphasized the need for “a new approach where we are

   [] being as transparent as possible with… our investors.” Wolin also stated that going forward,

   Covetrus would finally “build a culture focused on… trust[] [and] transparency.” Wolin

   acknowledged that it was “critical for the management team and the company to rebuild trust with

   our investors and the analyst community.” A November 12, 2019 Covetrus press release stated

   that “we are taking action across our organization to drive greater focus and accountability.”

          112.    Five weeks later, on December 16, 2019, Covetrus announced the immediate

   termination of Defendant Komola. The bloodletting continued on January 7, 2020, when Covetrus

   announced the termination of its North American President and Global Supply Chain Officer,

   Matthew Leonard. During his less than nine months at the Company, Leonard served on the

   Company’s executive leadership team and reported directly to Defendant Shaw. In addition to


                                                    55
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 59 of 112 PageID #: 359



   Shaw, Komola, and Leonard, the Company also announced the “resignation[s]” of Chairman

   David Shaw (the father of Defendant Benjamin Shaw) and Betsy Atkins, a director who had served

   as Chair of the Compensation Committee since the spin-merger.

          113.    Speaking at the JPMorgan Healthcare Conference on January 15, 2020, Wolin

   summed up Covetrus’s executive housecleaning following the Class Period by stating that “the

   Board led a significant reboot for this business, which led to several different leadership changes

   at the CEO, CFO level as well as leadership for North America distribution.” Wolin emphasized

   that, Covetrus’s new management was “focused on… rebuilding trust with investors.”

          114.    To this day, industry observers continue to focus on the great disparity between

   Defendants’ Class Period misrepresentations to investors and the internal truth at Covetrus. A

   February 10, 2020 article in The VIN News Service, for example, notes that while Defendant Shaw

   claimed on May 15, 2019 that the merger had been a “smooth transition” and Covetrus was “off

   to a fast start,” in truth, “[b]ehind the scenes, ... Covetrus was falling short of its projections, a

   situation that became public knowledge in August.”

   V.     DEFENDANTS’ FALSE AND MISLEADING STATEMENTS

          115.    Defendants made materially false and misleading statements and omitted material

   facts when speaking to investors during the Class Period in violation of Sections 10(b) and 20(a)

   of the Exchange Act and Rule 10b-5 promulgated thereunder. Among other things:

             i.   Defendants represented to investors that the legacy HSAH supply chain business

                  and technology platform, and their swift and successful integration with VFC, were

                  driving increased revenues for Covetrus. Defendants repeatedly promoted HSAH’s

                  purported “comprehensive service and technology platform and supply chain

                  infrastructure,” “significant supply chain infrastructure on a global basis,” and


                                                    56
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 60 of 112 PageID #: 360



                “supply chain expertise,” and claimed that the Company’s financials would grow

                quickly by “leverag[ing] the infrastructure provided to Covetrus by the legacy

                Henry Schein Animal Health business.” Defendants also stated that Covetrus had

                “achieved a deep integration” between the legacy HSAH and VFC technology

                platforms, providing a “unique… integrated offering to customers.” In truth,

                however, the HSAH supply chain “infrastructure” and software platforms were

                utterly fragmented, causing sales declines, and in need of immediate and substantial

                infrastructure investments. See ¶¶44-82, 96-107. Rather than “leveraging” double-

                digit revenue and EBITDA growth off of the HSAH supply chain, Covetrus

                reported sales and EBITDA declines due to slowing sales and infrastructure

                investments necessary to fix the ailing supply chain business and unintegrated

                software platform. See ¶¶96-107.

          ii.   Defendants represented to investors that HSAH and VFC were well-integrated

                inside Covetrus on “day 1” after the February 2019 merger. Defendants specifically

                highlighted a purported integration of HSAH’s previous “80 distinct separate

                organizations” into “one integrated organization,” stating that “we’re not

                managing the business day 1 or day 2 as standalone legacy businesses. I think that’s

                a very important observation around sort of the structural changes we’ve been able

                to achieve in this.” See ¶¶147, 149. Defendants claimed that “in March … we

                brought our …. [t]hree various sales organizations … together into a now tightly

                integrated, stood-up, aligned group that’s now representing the total scope of our

                capabilities” and that Covetrus was, as of May 2019, “in share-gaining mode in the

                market” and “pleased with the improved top-line performance in Q2 thus far in


                                                 57
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 61 of 112 PageID #: 361



                North America.” See ¶¶138, 148. Defendants also claimed on May 29, 2019, two-

                thirds of the way through Q2 2019, that the purported “power of the integrated

                capability set of the Company” had “manifested itself” and was driving increased

                sales in May 2019. See ¶149. In truth, at the time of Defendants’ misstatements,

                Covetrus remained unintegrated and wholly fragmented, which continued to drive

                disappointing sales figures, particularly in North America. See ¶¶44-82, 96-107.

         iii.   Defendants provided investors with specific financial guidance and synergy figures

                that were in truth baseless, and which were undercut by undisclosed historical and

                existing information in Defendants’ possession. Defendants told investors that the

                creation of Covetrus would generate “double-digit” annual EBITDA growth and

                “over $100 million of EBITDA synergies by the end of year three.” Defendants

                further represented to investors that the Company’s “critical” EBITDA guidance

                was built on rising sales, large revenue-based synergies, and quantified

                infrastructure costs. See ¶¶125-28, 131-32, 142. On May 15, 2019, half-way

                through Q2 2019, Defendants not only reaffirmed the guidance, but also provided

                increased EBITDA specificity by providing a specific “$235 to $250 million” range

                for EBITDA. See ¶¶137, 140-41. In truth, at the time of Defendants’ statements it

                was clear inside the Company that these figures were unachievable, given the

                Company’s already-declining sales and as-yet-undisclosed infrastructure expenses

                that were necessary to remedy longstanding deficiencies and that the Company was

                already making in Q2 2019. See ¶¶44-88, 96-107. When the Company was forced

                to disclose the true financial figures on August 13, 2019, analysts were shocked by

                the disclosures, “took a hatchet” to the financial models built on Defendants’


                                                58
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 62 of 112 PageID #: 362



               representations, and concluded there were, in fact, “zero” revenue synergies at

               legacy VFC and “0%” HSAH EBITDA growth. ¶106; see ¶¶103-07.

         iv.   Defendants represented that Covetrus’s infrastructure investments were being made

               to “drive ... value capture,” i.e., to create increased revenue growth, obscuring that

               in truth the infrastructure investments were aimed at remedying longstanding

               infrastructure weakness and declining sales. Moreover, Defendants represented to

               investors as late as May 2019 that such infrastructure investments were already

               incorporated in the Company’s EBITDA guidance, the Company was “[o]n track”

               with the Company’s previously stated “infrastructure investments,” and such

               investments were “one-time” investments that would not impact the critical

               EBITDA metric. See ¶¶128, 137, 140-41, 143. In truth, at the time of Defendants’

               misrepresentations the investments were not on track and were not merely “one-

               time.” The Company already made “recurring” infrastructure investments in Q2

               2019 that were reducing EBITDA. See ¶¶97-98, 100-01. When Defendants

               ultimately admitted the true “inclusion and timing of infrastructure investments,”

               including a massive $10-15 million in “recurring” infrastructure investments, the

               Company’s EBITDA and stock price plummeted while analysts widely questioned

               management’s credibility. See ¶¶96-98, 100-08. Defendants’ representations were

               particularly deceptive because Defendants gave the impression that they were

               disclosing investments with great granularity, such as “$5 million” in “R&D

               investments.” See ¶¶137, 141.




                                                59
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 63 of 112 PageID #: 363



           The Registration Statements

           116.     On December 26, 2018, Henry Schein, through Spinco, filed with the SEC a

   Registration Statement on Forms S-4 and S-1 for shares of Covetrus common stock that would be

   distributed to shareholders of Henry Schein and VFC. 24 The Registration Statement was signed

   by the Spinco Board of Directors, which was comprised of officers and directors of Henry Schein,

   including Defendant Paladino, Ettinger, Mlotek, and Siegel. The Registration Statement stated

   that one of the Company’s “key strengths” was its “inventory management and supply chain

   services and technology,” and that one of the “key benefits” of the merger was “the complementary

   fit of Vets First Choice and the Henry Schein Animal Health Business, and the strategic benefits

   of a global, technology-enabled Animal Health Business with a comprehensive service and

   technology platform and supply chain infrastructure.” The Registration Statement further stated

   that the Company is “well suited to compete in this market” based on, among other things, the

   Company’s “global scale, comprehensive and integrated capabilities and expertise.”                           The

   beginning of the Registration Statement contained the following graphic depicting each of the

   Company’s “Integrated Solutions,” including the purported integration of “inventory management

   and supply chain services,” “veterinary practice management software,” and “proactive

   prescription management and pharmacy services”:




   24
      Henry Schein acknowledged filing the Registration Statement (and prior drafts of the Registration Statement) on
   several occasions. For example, speaking to Henry Schein shareholders on November 13, 2018, Defendant Paladino
   stated “[w]e have filed a confidential registration statement.” Similarly, on November 28, 2018, speaking to
   shareholders of Henry Schein, Paladino stated “[w]e’ve filed the initial registration statement… on a confidential
   basis.” Furthermore, on January 8, 2019, again speaking to Henry Schein shareholders, Paladino stated “[w]e also,
   this morning, refiled the registration statement.”


                                                          60
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 64 of 112 PageID #: 364




          117.   On January 8, 2019, Henry Schein, through Spinco, filed Amendment No.1 to the

   Registration Statement filed on December 26, 2018. The amended Registration Statement was

   filed with the SEC on Forms S-1 and S-4. The amended Registration Statement was signed by

   Defendant Paladino, Ettinger, Mlotek, and Siegel and contained the same false and misleading

   statements alleged in ¶116 above.

          118.   On January 15, 2019, Henry Schein, through Spinco, filed Amendment No. 2 to the

   Registration Statement filed on December 26, 2018. The amended Registration Statement was

   filed with the SEC on Forms S-1 and S-4. The amended Registration Statement was signed by

   Defendant Paladino, Ettinger, Mlotek, and Siegel and contained the same false and misleading

   statements alleged in ¶116 above.

          119.   On February 7, 2019, Covetrus filed a Prospectus with the SEC on Form 424B3 in

   connection with the Covetrus shares registered pursuant to the Registration Statements filed on


                                                 61
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 65 of 112 PageID #: 365



   December 26, 2018, January 8, 2019, and January 15, 2019. The Prospectus contained the same

   false and misleading statements alleged in ¶116 above.

          120.   Also on February 7, 2019, Covetrus filed a Registration Statement with the SEC on

   Form S-1 registering certain shares of Covetrus common stock for resale. The Registration

   Statement was signed by Defendants Paladino, Shaw, and Komola and contained the same false

   and misleading statements alleged in ¶116 above, with one exception. Rather than stating that

   Covetrus would “combine the complimentary capabilities,” of HSAH and VFC, the Registration

   Statement represented that Covetrus had “combined the complementary capabilities,” of HSAH

   and VFC.

          121.   On February 13, 2019, Covetrus filed a Prospectus with the SEC on Form 424B3

   in connection with the Covetrus shares registered pursuant to the Registration Statement filed on

   February 7, 2019. The Prospectus contained the same false and misleading statements as the

   February 7, 2019 Registration Statement.

          122.   The statements referenced in ¶¶116-21 above were false and misleading. HSAH’s

   and Covetrus’s “inventory management and supply chain services and technology” were not one

   of the Company’s “key strengths.”          Contrary to Defendants’ statements, there was no

   “comprehensive service and technology platform and supply chain infrastructure” at Covetrus and

   the Company did not have “comprehensive and integrated capabilities and expertise.” ¶¶44-82,

   96-107. Instead, HSAH’s supply chain, distribution, and software businesses were in disarray and

   deeply fragmented, leading to lower sales and requiring immediate investments to shore up the

   ailing businesses. Id. The graphic specifically identifying each of the Company’s “Integrated

   Solutions” was also demonstrably false because (i) the “veterinary practice management software”

   was not integrated with the “proactive prescription management and pharmacy services”


                                                  62
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 66 of 112 PageID #: 366



   throughout the Class Period (¶68; see ¶82); and (ii) as Defendants revealed on August 13, 2019,

   the “veterinary practice management software” had not even begun to be integrated with the

   “inventory management and supply chain services.” ¶99.

            Statements During The February 4, 2019 “Capital Markets Day”

            123.   On February 4, 2019, Covetrus held its “Capital Markets Day” investor conference

   in advance of the Company’s listing on NASDAQ later that week for regular public trading.

   During the conference, Defendant Shaw promoted the legacy HSAH distribution and supply chain

   platform as well as the integration of HSAH and VFC, stating that “[w]e have significant supply

   chain infrastructure on a global basis supporting pretty much the entire active ecosystem in our

   space and a complete stack, a complete range of services, the ability to bring – to meet the total

   needs of our customers across practice management, prescription management, appointment

   management, inventory management and other added value services.” Shaw added that “[b]eing

   able to leverage and combine the infrastructure and relationships” was “very helpful” in the “short

   term.”

            124.   In response to a question from Steve Valiquette, a securities analyst at Barclays,

   about what separates Covetrus from its competition, Defendant Shaw promoted the Company’s

   “integrated offering” of technology solutions. Specifically, Shaw highlighted the Company’s

   “unique… advanced prescription management and analytics capabilities… put [] into the context

   of an integrated offering to customers, where it is hardwired into practice management

   software. It’s interfaced and coordinated with appointment management capabilities, and it’s

   coordinated with in-office inventory management.”

            125.   After acknowledging that adjusted EBITDA was the Company’s “critical [financial

   metric] from the bottom line,” Komola represented that the Company’s adjusted EBITDA for 2018


                                                   63
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 67 of 112 PageID #: 367



   was approximately $250 million and “the investments required … for being a public company …

   [are] about $25 million” for 2019, resulting in an “adjusted EBITDA base” of $225 million for

   2019. Komola stated that for 2019, “[w]e plan for double-digit growth off of the adjusted $225

   million EBITDA, and feel confident in our ability to execute against that.” Komola instructed

   investors and analysts to “work off of” these EBIDTA figures in “building your models” for 2019,

   and added that “[w]e expect our EBITDA numbers to continue to grow at double-digit rates” in

   2020.

           126.   Defendant Komola also emphasized the “value capture” that would be generated

   by the combination of HSAH and VFC. Komola stated “we expect to have $100 million run rate

   by the end of year three on our value capture,” that “we are very confident” in the $100 million

   figure, and that while “there are cost savings and synergies around that, … the reality is the vast

   majority synergy is value capture in the revenue model.”            Komola highlighted purported

   “operational efficiencies” and stated that of the $100 million in “value capture,” the “vast majority”

   of which would be increased revenues. As to timing, Komola represented that the Company would

   realize approximately $20 million of the $100 million in purported synergies in 2019, stating:

   “we’ve got about 20% [of the $100 million] by the end of the next 12 months that we’ll be able to

   experience.”




                                                    64
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 68 of 112 PageID #: 368



          127.    Also on February 4, 2019, and in connection with the Capital Markets Day,

   Defendants issued a PowerPoint presentation that was filed with the SEC on Form 425. The

   presentation reiterated the adjusted EBITDA figures provided by Defendant Komola, establishing

   an “[a]djusted EBITDA baseline” of “~$225” million in 2019 based on $25 million in “[p]lanned

   Covetrus public company costs and additional standalone costs”:




          128.    The    PowerPoint    presentation     stated   that   the   Company   would    incur

   “[a]pproximately $100[ million] in one-time expenditures during the first three years of integration

   tied to standardizing core functions of HR, IT and supply chain.” During the February 4 Capital

   Markets Day, in response to a questions from a securities analyst, Defendant Komola specified

   that these “one-time expenditures” are “in the 2019 numbers already” and that the $100 million in


                                                   65
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 69 of 112 PageID #: 369



   investments over the next three years were not a drag on financial performance or to fix any

   structural problems, but were “going to drive the value capture that we’ve got planned.” Referring

   to the investments, Komola added “you’ll hear more about each one of these things as we go

   forward ….”

          129.     The quoted statements in ¶¶123-28 above were false and misleading. Defendants

   promoted the Company’s purported “integrated offering” and the ability to “leverage” the

   Company in the “short term” off of its purported “significant supply chain infrastructure on a

   global basis,” but, in truth, the HSAH supply chain “infrastructure” and software platforms were

   fragmented, causing sales declines, and in need of immediate and substantial infrastructure

   investments. ¶¶44-88, 96-107. Indeed, as CW 1 explained, HSAH did not have anything

   resembling an integrated supply and logistics system, and it was clear that it would take two to

   three years to fully implement a singular, integrated logistics and supply platform for all legacy

   VFC and HSAH businesses.” ¶¶44-49. At the time of these statements both HSAH and VFC were

   highly fragmented and it was clear inside the companies that integration at Covetrus would be

   delayed given the internal state of affairs. ¶¶49, 60; see generally ¶¶44-69. Defendant Shaw’s

   statement that the Company’s “advanced prescription management and analytics capabilities”

   were “hardwired into practice management software” was also demonstrably false, as there was

   no such integrated software platform in place at Covetrus through the end of the Class Period.

   ¶68; see ¶82.

          130.     The Company’s EBITDA and synergy guidance were also false and highly

   misleading. In truth, at the time of Defendants’ statements it was clear inside the Company that

   these growth and synergy figures were unachievable, given the Company’s existing lack of

   integration, lack of a comprehensive integration plan, prolonged length of time required to fully


                                                  66
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 70 of 112 PageID #: 370



   integrate the companies, and as-yet-undisclosed infrastructure expenses that were necessary to

   remedy longstanding deficiencies. ¶¶44-69. Indeed, far from creating revenue-boosting synergies,

   the combination of VFC and HSAH led to decreased EBITDA and decreased sales given the

   internal fragmentation and additional factors, including the loss of HSAH’s ability to sell whole

   categories of products. ¶¶70-88. When the truth emerged, investors were stunned and securities

   analysts – who, as Defendants explicitly recognized, had “buil[t] the[ir] models” on Defendants’

   misstatements – questioned management’s credibility, determined there were “zero” synergies,

   and concluded that owning Covetrus stock after Defendants’ misrepresentations had been a

   “nightmare.” ¶¶96-108.

          Statements in March 2019

          131.   On March 13, 2019, Defendant Paladino presented at the Barclays Global

   Healthcare Conference. During the conference, Securities analyst Steven James Valiquette from

   Barclays Bank PLC asked Paladino whether “you still feel like you absolutely made the right

   decision on doing th[e] spin” of HSAH and merging it with VFC. Paladino responded, among

   other things, that “We … believe that the merger of the two companies will create shareholder

   value and that there’s over $100 million of EBITDA synergies that are expected by the end of year

   three. So that’s a pretty significant number and can’t be achieved unless the two companies were

   brought together.”

          132.   On March 18, 2019, Animal Pharm Agribusiness published an interview of

   Defendant Shaw, which Covetrus posted on its website and filed with the SEC on Form 8-K. In

   the interview, Defendant Shaw promoted Covetrus’s infrastructure as key to a purported “$100[

   million] in value-capture opportunities,” including stating that “[o]ne example of [the value-




                                                  67
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 71 of 112 PageID #: 371



   capture opportunities] will be to leverage the infrastructure provided to Covetrus by the legacy

   Henry Schein Animal Health business.”

          133.    The quoted statements in ¶¶131-32 above were false and misleading. Defendants

   promoted the Company’s purported ability to “leverage the infrastructure provided to Covetrus by

   the legacy Henry Schein Animal Health business” as a “value-capture opportunity.” In truth, there

   was no such opportunity. HSAH’s supply chain infrastructure and software platforms were

   fragmented and in need of immediate and substantial infrastructure investments. ¶¶44-47, 49-51.

   Moreover, Covetrus was highly fragmented internally and the various businesses were not

   integrated, preventing the same “leverag[ing]” and collaboration that Defendants were falsely

   promoting. ¶¶44-82. Defendants’ statements regarding purported EBITDA synergies of $100

   million were also false and highly misleading. At the time of Defendants’ statements, it was clear

   inside the Company that these growth and synergy figures were unachievable, given the

   Company’s lack of integration, lack of a comprehensive integration plan, prolonged length of time

   required to fully integrate the companies, and as-yet-undisclosed infrastructure expenses that were

   necessary to remedy longstanding deficiencies. ¶¶44-69, 97-98, 100-01. Indeed, far from creating

   revenue-boosting synergies, the combination of VFC and HSAH was, at the time of these

   misstatements, causing decreased EBITDA and decreased sales given the internal fragmentation

   and additional factors, including the loss of HSAH’s ability to sell whole categories of products.

   ¶¶70-88, 97-99, 101-5.

          134.    On March 29, 2019, Covetrus filed with the SEC its annual report for the fiscal year

   ended December 29, 2018 on Form 10-K (“2018 Form 10-K”). The 2018 Form 10-K was signed

   by Defendants Shaw, Komola, and Paladino. In the 2018 Form 10-K, Covetrus highlighted its

   “comprehensive service and technology platform and supply chain infrastructure.” The Company


                                                   68
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 72 of 112 PageID #: 372



   also identified “inventory management and supply chain services” as one of its “key strengths”

   and “[k]ey [c]apabilities.” The 2018 Form 10-K represented that Covetrus had “combined the

   complementary capabilities,” of HSAH and VFC, “bringing together leading practice management

   software and supply chain businesses with a platform approach based on technology-driven

   insights, [that]… [l]ink[s] the power of insight and analytics, client engagement, practice

   management software and supply chain expertise into a multi-channel platform.” Additionally,

   the 2018 Form 10-K underscored the Company’s integrated “technology platform” that

   “encompasses and integrates the core functionality of pharmacy service and prescription and

   inventory management in a single… system. The underlying core of the platform is its real-time

   integration with veterinary practice management software systems.”

          135.    The quoted statements in ¶134 above were false and misleading. Covetrus did not

   have a “comprehensive service and technology platform and supply chain infrastructure”; the

   Company had not “combined the complementary capabilities” of HSAH and VFC; and the

   Company did not have a “technology platform” that “encompasses and integrates the core

   functionality of pharmacy service and prescription and inventory management in a single…

   system.” ¶¶44-82. At the time of the statements, Covetrus’s systems and businesses remained

   fragmented and unintegrated, the Company’s supply chain infrastructure remained rudimentary

   and in disarray, and the Company’s various practice management software and prescription

   management software were written in different developer languages, could not “talk to each other,”

   and sold separately. Id. The Form 10-K’s statements that the Company’s software “integrates the

   core functionality of pharmacy service and prescription and inventory management in a single…

   system. The underlying core of the platform is its real-time integration with veterinary practice




                                                  69
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 73 of 112 PageID #: 373



   management software systems” were also demonstrably false, as there was no such integrated

   software platform in place at Covetrus through the end of the Class Period. ¶68.

          Statements On May 15, 2019

          136.    On May 15, 2019, Covetrus issued a press release announcing its financial results

   for the first quarter of 2019, which it also filed with the SEC on Form 8-K. While the Company

   reported disappointing revenue, earnings per share, and EBITDA, Defendants reassured investors

   by issuing a favorable full-year 2019 financial outlook that reaffirmed their initial guidance of

   “double digit” annual EBITDA growth and provided greater specificity.

          137.    In the press release, Covetrus provided full year 2019 adjusted EBITDA guidance

   of “$235 to $250 million” compared to $223 million of realized EBITDA in 2018, amounting to

   growth of 12% at the top end of the range. The Company reassured investors that the guidance

   already incorporated $25 million in “planned corporate overhead investment for Covetrus in 2019”

   and that the adjusted EBITDA guidance “incorporates funding new investments,” including an

   “increase of $5[ million] in software and prescription management R&D investments, many of

   which are a one-time increase in expenditures.” The press release further specified guidance of

   “pro forma organic revenue growth … of 3% to 5% … consistent with our prior commentary at

   our Capital Markets Day in early February.”

          138.    Also on May 15, 2019, Covetrus held an investor conference call to discuss its Q1

   2019 performance. During the call, Defendant Shaw recognized that the Company’s operations in

   North America “had a difficult Q1.” Defendant Shaw reassured investors that “[o]ur sales pipeline

   of qualified opportunities is strong with April growth meaningfully ahead of the pace seen in the

   first quarter. In addition to this strong pipeline, we also have won multiple new corporate accounts

   that will enroll during the balance of the second quarter.” Shaw stated that “[w]e’re encouraged


                                                   70
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 74 of 112 PageID #: 374



   by our execution at the end of Q1, and we’ve been pleased with the improved top line performance

   in Q2 thus far in North America.”

          139.    Shaw stated that, given the long period of time VFC and HSAH collaborated on the

   merger leading up to February 2019, there had been a “smooth transition and carve-out process,”

   “we’re aligned, we’re focused as one team armed with a powerful platform that provides

   differentiated compelling capabilities for our customers” and the Company was “tracking toward

   strategic objectives.” As to the integrated nature of the platform, Shaw referenced “a single

   integrated online and in-office platform” that “brings together practice management software,

   insights and analytics, proactive prescription management and pharmacy services, client

   communications and appointment management, inventory and supply chain services, all together

   in a coordinated and integrated approach.” Shaw added that the “results in the first quarter of 2019

   and the first few weeks post-closing through March demonstrate … great early work to deliver an

   integrated set of commercial and operating capabilities.” Shaw also spoke to the Company’s

   purportedly integrated technology platform, stating it had “achieved a deep integration between

   our practice management software and our prescription management workflow.”

          140.    Also during the investor conference call, Defendant Komola made a series of

   statements regarding the Company’s financial position. Defendant Komola stated that “[w]e …

   project 2019 non-GAAP pro forma adjusted EBITDA to be within a range of $235 million to $250

   million, which compares to the 2018 non-GAAP pro forma adjusted EBITDA baseline of $223

   million, as communicated in our press release this morning and our 8-K filed last week ….”

   Komola represented that the Company “took critical steps in the first quarter to push forward with

   the value capture opportunities,” and reiterated that “we expect to deliver $20 million in non-

   GAAP run rate adjusted EBITDA by the end of year 1 of our transaction close and $100 million


                                                   71
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 75 of 112 PageID #: 375



   in non-GAAP run rate adjusted EBITDA by the end of year 3 transaction close.” Komola added

   that “revenue value capture” would represent “approximately 70% of the total” EBITDA “value-

   capture.”

          141.    Komola also reassured investors that the EBITDA growth accounted for the

   Company’s investments, stating that the “range incorporates funding of new investments in

   innovation to support our long-term growth initiatives, including a year-over-year increase of $5

   million in software and prescription management R&D investments, many of which are a onetime

   step-up in expenditures.” Komola associated the Company’s “recent investments in innovation”

   with “a further step-up in the second half of the year” EBITDA results, including “transaction-

   related onetime costs” as well as “additional investments in technology, services and integration

   activities, which … are not a part of these adjustments to EBITDA.”

          142.    Securities analyst David M. Larsen from SVB Leerink LLC asked Shaw to further

   discuss “the lift in revenue that … you’ve seen in … April and May” and “[w]hat in your mind is

   driving that?” Shaw responded that “really immediately following closing of the transaction, we

   stood up and aligned a strong North American commercial organization,” that “this has really

   allowed us to have one face to the customer, where we have strong account management

   organizations who now can pull on integrated and aligned teams of specialists to have expertise in

   prescription management or have expertise in practice management software.” Shaw also stated

   during the questions-and-answer portion of the investor conference call that “value capture

   remains on track” and “we’re really confident in the ramp, and we’re encouraged by the early start

   in Q2.” Shaw reiterated “a really robust pipeline in April that was much greater year-over-year

   growth than what we experienced in the first quarter. So we feel really good about that, and we




                                                  72
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 76 of 112 PageID #: 376



   feel really good about the outlook.” Shaw reaffirmed that “we actually are on track to deliver $100

   million of incremental EBITDA value capture.”

          143.    The presentation that Defendants Shaw and Komola used and referenced during the

   May 15, 2019 conference call was posted on the Company’s website and contained a series of

   statements regarding recent performance.      The second substantive slide of the presentation

   highlighted “key takeaways,” including a “Strong Day One Launch of Covetrus,” and reaffirmed

   that Covetrus was “On track with necessary corporate infrastructure investments” and had an

   “Operationalized value capture framework, [with] benefits set to accrue in Q2.” The presentation

   also updated investors on second quarter developments, stating that the North America commercial

   team was executing well and “momentum continues into the second quarter,” as “Our sales

   pipeline of qualified opportunities is strong, with April growth meaningfully ahead of the pace

   seen in Q1.”

          144.    The quoted statements in ¶¶136-43 above were false and misleading. Defendants

   represented to investors that HSAH and VFC had been well-integrated into “one team” offering

   “a single integrated online and in-office platform” and “an integrated set of commercial and

   operating capabilities.” Indeed, Defendants stated that the integration was “immediate[],” and that

   Covetrus had “one face to the customer” and “integrated and aligned teams of specialists.” All of

   these statements were false. Covetrus did not have integrated software, supply chain, or sales

   teams; the software remained unintegrated, and it was obvious inside the Company that integration

   would take years. ¶¶49, 60, 63, 65-67; see generally ¶¶44-69. Far from there being a “smooth

   transition and carve out” to form Covetrus as a standalone company, HSAH and VFC remained

   unintegrated after the spin-merger and antiquated systems, incompatible platforms, management

   in-fighting, and a host of other issues prevented the Company from effecting the needed


                                                   73
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 77 of 112 PageID #: 377



   integration.   ¶¶44-69.   Defendant Shaw’s statements that Covetrus had “achieved a deep

   integration between our practice management software and our prescription management

   workflow,” i.e., “br[ought] together practice management software ... [and] proactive prescription

   management and pharmacy services ... all together in a coordinated and integrated approach,” were

   also manifestly false, as there was no such integrated software platform in place at Covetrus

   through the end of the Class Period. ¶68; see ¶82.

          145.    In addition, Defendants’ statements claiming that the Company was “on track” with

   strategic objectives and “value capture,” which depended on promoting Q2 2019 results thus far,

   including purported “improved top line performance in Q2 thus far in North America,” were also

   false. Contrary to Defendants’ statements that the Company was “on track,” with “much greater

   year-over-year growth,” the truth was that in Q2 2019 the Company was experiencing declining

   sales and missing all major financial guidance by wide margins. ¶¶70-88. As the Company was

   ultimately forced to reveal, Covetrus suffered significant declines in major financial categories in

   Q2 2019, including net sales, net income, and adjusted EBITDA.             ¶¶97-101.    And while

   Defendants continued to promote “$100 million of incremental EBITDA” in “value capture” on

   May 15, 2019, the revelation of the actual Q2 results forced analysts to conclude there were, in

   fact, “zero” synergies. ¶106; see generally ¶¶103-08.

          146.    Defendants’ May 15, 2019 statements providing a more detailed EBITDA range

   for 2019 and purporting to particularize the Company’s infrastructure investments were also false

   and misleading. Built on the false promise of strong growth in Q2 2019 – which was already half

   over by the time of Defendants’ statements – Defendants’ statements raised the Company’s

   projected 2019 EBITDA growth from the prior guidance of “double digit” growth to up to “12%”

   in growth, or $250 million of EBITDA. Defendants accompanied that new specificity with


                                                   74
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 78 of 112 PageID #: 378



   increased particularization in quantifying Company expenditures, including that the guidance

   already incorporated $25 million in “planned corporate overhead investment for Covetrus in 2019”

   and that the adjusted EBITDA guidance “incorporates funding new investments,” including an

   “increase of $5[ million] in software and prescription management R&D investments, many of

   which are a one-time increase in expenditures.” In truth, at the time of Defendants’ statements it

   was clear inside the Company that the EBITDA guidance was unachievable, given the Company’s

   already-declining sales and multi-million-dollar, as-yet-undisclosed infrastructure expenses that

   were necessary to remedy longstanding deficiencies and that the Company was already making in

   Q2 2019. ¶¶44-54, 70-88, 97-98, 100-01. As the Company was forced to disclose on August 13,

   2019, at the time of Defendants’ misrepresentations the Company was suffering declining sales –

   thus reducing EBITDA – and was already spending millions of dollars in undisclosed

   infrastructure investments. Id. In addition, as Defendants well knew, the Company required tens

   of millions of dollars more to remedy Covetrus’s ailing supply chain and distribution infrastructure

   and fragmented software businesses. Id. The reduced sales and increased investments directly

   reduced EBITDA far below the Company’s purported range of “$235 to $250 million” in 2019

   EBITDA. ¶¶96-107.

          Statements On May 29, 2019

          147.    On May 29, 2019, Defendant Shaw presented at the Stifel Dental & Veterinary

   Conference in New York, New York. The first question from a securities analyst at the conference

   pointed out that “the revenue growth rates for the Schein legacy animal health business did seem

   to decelerate in North America sort of late in 2018, call it 4Q ’18 and 1Q ’19” and asked Shaw to

   “talk to us about those trends and what it was like bringing the two organizations together.” Shaw

   responded by stating that “I think it’s important to understand that prior to the merger, that the


                                                   75
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 79 of 112 PageID #: 379



   Henry Schein legacy business was actually comprised of many different businesses,” including

   “several dozen different operating businesses.” However, Shaw reassured investors that after the

   merger close, “what we’ve achieved has been an integration of that value proposition. We brought

   together these different business groups into a single face to customer around software, in insights

   and analytics around inventory management, appointment management and prescription

   management.” Shaw further stated that “it’s the integration and kind of power of that connected

   ecosystem that we’re delivering to customers. So we’re not managing the business day 1 or day 2

   as standalone legacy businesses. I think that’s a very important observation around sort of the

   structural changes we’ve been able to achieve in this.”

          148.    Asked about “legacy distribution in some of the market share,” Shaw stated that

   “we’re in a share-gaining mode in the market.” He stated that “in March … we brought our …

   [t]hree various sales organizations … together into a now tightly integrated, stood-up, aligned

   group that’s now representing the total scope of our capabilities.”

          149.    A securities analyst asked Shaw whether the sales momentum that Shaw had

   promoted during the May 15, 2019 investor conference call, in March and “into April … has

   continued even more recently into the month of May?” Shaw responded “Yes…. The organization

   understood the power of the integrated capability set of the Company. And that’s manifested itself

   in a very big pipeline, really strong engagement activity, and we see that coming into Q2.” In

   response to a securities analyst asking Shaw to “talk a little bit” about the integration, Shaw stated

   that Covetrus “is really a story of how 80 very special animal health organizations around the

   world, representing everything from software and distribution, manufacturing capabilities,

   insights, group purchasing capabilities, how 80 distinct separate organizations with different




                                                    76
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 80 of 112 PageID #: 380



   ownership structures, different governance structures now, for the first time, are part of one

   integrated organization.”

          150.    A securities analyst asked Shaw: “[A] typical investor would say, when do you start

   to realize that or where does that start to flow through the P&L or when do we start to see that with

   numbers?” Shaw responded that “[d]espite a very complex organization that include the carve out

   of financial systems and payroll services and licensure and accreditation and just a massive amount

   of disruption, the organization, we didn’t miss a beat on the first hour of the first day. Not a single

   order was delayed. There was no disruption in customer experience.”

          151.    The quoted statements in ¶¶147-50 above were false and misleading. Defendants

   represented to investors that VFC and HSAH, including its “80 distinct separate organizations,”

   had been well integrated into “one integrated organization” on “day 1” with the various legacy

   business groups having “a single face to customer around software, in insights and analytics around

   inventory management, appointment management and prescription management” given the

   Company’s significant “structural changes.” In truth, VFC and HSAH remained unintegrated; the

   Company had not implemented any significant structural changes; and the Company did not have

   “a single face to customer” given the fragmentation in the Company’s sales teams and software

   development teams. ¶¶44-82. Defendant Shaw’s statements that Covetrus continued to have sales

   momentum to the present day in May 2019, and that the Company was “in a share-gaining mode”

   in the “legacy distribution” business, were also false and misleading. In truth, and as the Company

   was forced to admit on August 13, 2019, Covetrus suffered significant declines in major financial

   categories in Q2 2019, including net sales, net income, and adjusted EBITDA. ¶¶97-101. The

   causes of these declines were longstanding and well known to Defendants, including the loss of




                                                     77
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 81 of 112 PageID #: 381



   sales categories for Covetrus, a lack of integration, and Covetrus’s ailing supply chain and

   distribution business. ¶¶70-88.

   VI.    ADDITIONAL SCIENTER ALLEGATIONS

          152.    Numerous facts raise a strong inference that Covetrus, Henry Schein, and the

   Individual Defendants knew or were severely reckless in disregarding the true facts concerning

   their materially false and misleading statements listed above. These facts include, in addition to

   the allegations set forth above, the following significant facts that were well-known to Defendants

   throughout the Class Period.

          153.    The Individual Defendants prepared for the merger for over a year, giving them

   ample time to understand the businesses’ fragmentation and lack of infrastructure. As early as

   December 2017, Henry Schein contacted VFC about a potential merger and later in the month,

   Henry Schein and VFC executives met to discuss the combination of the two companies. In the

   ensuing months leading up to the April 2018 merger announcement, Defendants performed

   significant due diligence with Henry Schein’s and VFC’s “respective legal and financial advisors

   continu[ing] their ongoing due diligence reviews.”        Defendants thoroughly assessed each

   company’s business operations, service and technology platforms, “valuation ranges” of both

   HSAH and VFC, and the “value of the pro forma Combined Company and the potential strategic

   and financial merits of a combination.” Defendants continued to expend considerable time and

   resources through February 2019 planning and preparing for the merger completion and

   Covetrus’s transition to becoming a standalone public company.

          154.    These efforts intensified further still in late 2018 as the merger completion date

   neared. For example, at the Capital Markets Day conference in February 2019, Defendant Komola

   stated that the companies had “spent the past several months” planning Covetrus’s transition and


                                                   78
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 82 of 112 PageID #: 382



   growth strategies. During the Company’s first quarter earnings call in May 2019, Defendant Shaw

   again highlighted the “[s]ignificant planning and preparation over the last year,” “great planning

   effort,” and “tremendous teamwork across the globe” when assuring investors regarding the

   purportedly successful integration and “day 1 launch” of Covetrus. 25 As a result of their direct,

   extensive, and lengthy involvement in the merger preparation, the Individual Defendants were well

   aware of HSAH’s and VFC’s business operations, including basic issues such as the companies’

   systemic fragmentation, deficient infrastructure, and lack of integration.

           155.     The Individual Defendants were intensely focused on the merger-integration and

   repeatedly spoke to investors in specific and unequivocal terms about its purported progress and

   completion. In Defendant Shaw’s own words, “bringing [the Company] together as one integrated

   value proposition” was his “most important job coming to the new organization.” However, rather

   than telling the truth about the Company’s systemic fragmentation and antiquated infrastructure

   that required tens of millions of dollars in immediate, recurring investments, Defendants led

   investors to believe that the Company had achieved a smooth and comprehensive integration and

   was in fact delivering to customers a connected platform of technologies and services.

           156.     Indeed, Komola assured investors on May 15, 2019, that the Company’s financial

   guidance reflected its “early integration efforts,” and, as a result, the Company was “on track for

   the delivery” of its financial goals. Two weeks later, Shaw reiterated that while HSAH “was

   actually comprised of many different businesses… we’ve achieved… an integration of that value

   proposition,” adding that ”[w]e brought together these different business groups into a single face

   to customer around software, in insights and analytics around inventory management, appointment


   25
     In addition, according to CW 6, Defendants worked with a branding company for over a year leading up the merger
   to develop a strategy for combining VFC and HSAH into Covetrus.


                                                          79
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 83 of 112 PageID #: 383



   management and prescription management.” Shaw specifically represented that Covetrus was in

   fact “delivering to customers” “the integration and… power of that connected ecosystem,” and

   was “not managing the business day 1 or day 2 as standalone legacy businesses.” Shaw even went

   so far as to specifically misrepresent that sales teams had been “tightly integrated,” when they had

   not been, and that the Company had “hardwired” “unique… advanced prescription management

   and analytics capabilities ... into practice management software,” when it had not. Covetrus’s

   dramatic August 13, 2019 revelations that, among other things, the integration was not as

   represented, has remained a focus of securities analysts. Even months after the August 13

   disclosures, securities analysts continued to emphasize that, far from Defendants’ claims of a

   successful integration, in truth, Covetrus had “struggled to successfully integrate.”

          157.    The Individual Defendants’ repeated emphasis and admitted focus on the

   integration underscores that they were aware of the truth regarding the utter lack of integration or

   were deliberately reckless in not knowing about it.

          158.    The Individual Defendants were focused on Covetrus’s necessary infrastructure

   investments. Defendants Komola and Shaw were keenly focused on, and spoke in detail to

   investors regarding, the nature and size of Covetrus’s infrastructure investments. Defendants

   Komola and Shaw repeatedly emphasized their focus on infrastructure costs, claiming among other

   things that expenses for infrastructure investments were “one-time” in nature. The Individual

   Defendants also emphasized their focus on the investment levels by citing particularized

   investment figures, giving investors the impression that they personally understood the necessary

   investments and such costs were fully accounted for. For example, on May 15, 2019 Defendants

   stated that “[u]nderlying expenses were well managed in the quarter,” and that a “year-over-year

   increase of $5M in software and prescription management R&D” investments was


                                                    80
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 84 of 112 PageID #: 384



   “incorporate[d]” into the Company’s adjusted EBITDA guidance. In truth, however, and as

   Defendants knew, the Company was already expending millions of dollars in emergency

   infrastructure investments in Q2 2019 that were basic to the Company – qualifying as “recurring”

   “operating expenses” – and caused an immediate reduction in EBITDA.

          159.    The supply chain business constituted the Company’s core operation, accounting

   for nearly 95% of the Company’s sales. The legacy HSAH supply chain business accounted for

   nearly all of Covetrus’s revenues and earnings. Prior to the merger, HSAH had approximately

   $3.8 billion in net sales for 2018 – nearly fourteen times VFC’s net sales of $203 million – with

   over 97% of HSAH’s net sales derived from the supply chain segment. From a bottom-line

   perspective, HSAH had adjusted EBITDA of approximately $222 million in 2018, whereas VFC

   reported tens of millions of dollars in losses. The Company’s near-total reliance on the supply

   chain segment continued during the Class Period. For the first two quarters of 2019, the legacy

   HSAH business continued to comprise in excess of 93% of the Company’s total net sales. Because

   the legacy HSAH business (and the supply chain segment in particular) was the critical cornerstone

   to Covetrus’s financial results, Defendants were particularly focused on the business’s deficient

   infrastructure, fragmented operations, and sluggish sales, or were deliberatively reckless in not

   knowing about these basic issues concerning the Company’s core business.

          160.    The Individual Defendants Were Apprised Of Weak Second Quarter Sales From

   Meetings And Internal Reporting. Covetrus’s sluggish U.S. sales during the second quarter were

   well known inside the Company and regularly reported to the Company’s senior management. For

   example, as CW 2 explained, as soon as Covetrus launched, Defendant Shaw changed the sales

   directives to emphasize lower-revenue “strategic” sales, which “absolutely compromise[ed]” sales

   and “hurt everyone’s bottom line,” with lower sales obvious within weeks. ¶¶85-87. Revenue


                                                  81
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 85 of 112 PageID #: 385



   was “tanking” for numerous obvious reasons (¶¶78, 86; see generally ¶¶70-88) and by April 2019,

   it was apparent inside Covetrus that the Company’s sales figures were down significantly, and

   management acknowledged their awareness of the declines (¶¶76-79). As CW 8 stated, in late

   April 2019 or early May 2019, when the numbers were down “across the board,” Covetrus held a

   teleconferenced sales meeting to discuss the issues. ¶¶78.

          161.    Moreover, Covetrus’s regular internal reporting and meetings showed that the

   Individual Defendants were apply apprised of the sales declines in real time. As CW 2 explained,

   Covetrus had extraordinarily up-to-the-minute sales reporting, including reporting of sales as they

   happened, and daily sales roll-ups. “In my 15 years of animal health sales, I never had more real

   time information on the performance of my clients as I did when I was at Henry Schein.” ¶77.

   CW 8 similarly described regular internal sales reporting processes at Covetrus, which required

   her and other sales representatives to submit their sales forecasts on a weekly basis, and to

   participate in monthly sales meetings in which sales performance was examined, both in terms of

   sales force personnel and specific products and services, and whether the sales reps were meeting

   their forecasts. CW 8 stated that all of the project managers and sales reps participated in these

   monthly meetings. CW 9 also described how the Company held regional and national sales

   meetings in which integration problems and delays in product shipment were discussed, and stated

   that she attended these meetings and confirmed that Defendant Shaw was present at a number of

   them. As a result of these reporting procedures and their participation in national sales meetings,

   the Individual Defendants were informed of the low and declining sales during the second quarter

   of 2019, including the first half of the quarter before May 15, 2019.

          162.    The Individual Defendants were intensely focused on the “critical” EBITDA

   performance metric. Even before Covetrus’s launch as a public company, Defendant Komola


                                                   82
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 86 of 112 PageID #: 386



   emphasized on February 4, 2019 that adjusted EBITDA would be the Company’s “critical”

   performance metric for investors, and instructed analysts to “build the[ir] models” based off of the

   Company’s adjusted EBITDA “baseline.” Komola acknowledged that analysts were “feverishly

   building” their models as she spoke, stating “You’re watching me, probably building your models,

   right?” During the Company’s May 15, 2019 earnings call, Defendant Komola again stressed the

   importance of adjusted EBIDTA in measuring the Company’s performance, telling investors she

   was “focus[ed] … on our adjusted measures to provide insights into the underlying trends of our

   business.”

          163.    Defendant Shaw also repeatedly acknowledged the importance of adjusted

   EBITDA for investors. For example, on May 29, 2019, when speaking to investors about business

   synergies purportedly created by the formation of Covetrus, Shaw stated “I know you’re more

   interested in the impact this will have on EBITDA and we all are.” Defendants also knew that

   adjusted EBITDA was key to the Company’s investment grade and ability to manage its substantial

   debt load. For example, at the Capital Markets Day conference, Komola avowed that “we are

   going to generate a lot of EBITDA dollars” in order “to be investment grade” and that the

   “EBITDA dollars that we generate are ... going to go into paying down the debt.”

          164.    The Individual Defendants’ repeated emphasis and focus on the “critical”

   importance of adjusted EBITDA both to investors, and to the Company as a whole, underscores

   how the Individual Defendants knew that the false EBITDA guidance that they issued to investors

   during the Class Period lacked an adequate basis in fact, or they were deliberately reckless in not

   knowing its falsity.

          165.    The Individual Defendants knew that the purported revenue-driven synergies were

   illusory given Covetrus’s weak sales, internal fragmentation, and deficient infrastructure. From


                                                   83
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 87 of 112 PageID #: 387



   the time Defendants unveiled the merger in April 2018, Defendants repeatedly asserted that the

   combined company would capture $100 million in operating synergies within three years, with

   approximately 70% of the purported synergies due to increased sales as opposed to cost savings.

   Defendants were aware that securities analysts were keenly focused on the claimed synergies, and

   Defendants committed on February 4, 2019 to maintain their focus and “give ... updates on a

   regular basis” regarding the $100 million in “operational efficiencies” and “value capture” that the

   merger purportedly created. Approximately three months later, during the first quarter 2019

   earnings call on May 15, 2019, Defendant Shaw reassured investors that despite weaker-than-

   expected sales, the Company was “on track to deliver $100 million of incremental EBITDA value”

   through synergies.

          166.    However, as Defendants knew but concealed from investors during the Class

   Period, the synergies were illusory. The Company’s logistics systems and technology platform

   required tens of millions of dollars of recurring investments before the Company could capture

   any purported synergies, and, despite Defendants’ statements to investors, sales were slumping.

   Securities analysts were shocked when, instead of reporting millions of dollars in synergies from

   “operational efficiencies,” Defendants reported $10-15 million in “recurring” “operating

   expenses” that forced a drastic 20% reduction in Company EBITDA. ¶¶96-107. Indeed, after the

   out-of-the-blue August 2019 disclosures, securities analysts widely questioned Defendants’

   “credibility” and took a “hatchet” to their model by providing for “only $5M in cost synergies …

   and zero revenue synergies” over the next two years. Id. In November 2019, the Company’s new

   CEO, Benjamin Wolin, acknowledged that the synergies were “obviously significantly lower” and

   not derived from increased revenues, but instead were largely “dependent on cost-saving

   measures.” Defendants’ focus on synergies, combined with their intentional failures to provide


                                                   84
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 88 of 112 PageID #: 388



   accurate “updates on a regular basis” regarding synergies during the Class Period, further shows

   their knowledge or recklessness in obscuring the truth.

          167.    The temporal proximity between Defendants’ misstatements and the revelations of

   the truth further demonstrates the Individual Defendants’ scienter. Defendants’ integration failures

   were immediately apparent inside the Company, and the declining sales manifested themselves

   immediately following the merger close, resulting in disappointing Q1 2019 results that the

   Company reported less than three months after the merger. The same poor Company performance

   continued in the second quarter, but Defendants assuaged investors with a series of false assurances

   on May 15, 2019.

          168.    The ongoing undisclosed decline forced Covetrus to disclose shocking results on

   August 13, 2019 – an extraordinary about-face in which the Company results that bore no

   resemblance whatsoever to Defendants’ Class Period misstatements. Indeed, on May 15, 2019,

   Defendants issued adjusted EBITDA guidance of “$235 to $250 million,” which they represented

   was “consistent” with the Company’s guidance statements made in February 2019. ¶137. Already

   halfway through the second quarter of 2019, Defendants Shaw and Komola reassured investors

   that the Company was on track to meet or exceed their guidance, stating that Covetrus’s sales in

   March, April, and May were “strong” and that the Company had a “strong pipeline” for the second

   quarter and beyond. ¶¶138-43. As late as May 29, 2019, a securities analyst asked Shaw whether

   the sales momentum that Shaw had promoted during the May 15, 2019 investor conference call,

   in March and “into April … has continued even more recently into the month of May?” Shaw

   responded “Yes…. The organization understood the power of the integrated capability set of the

   Company. And that’s manifested itself in a very big pipeline, really strong engagement activity,

   and we see that coming into Q2.” ¶149.


                                                   85
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 89 of 112 PageID #: 389



           169.   However, as the Company revealed on August 13, 2019, the truth about Covetrus’s

   financial performance in Q2 2019 – which was two-thirds over by the time of Defendants’ May

   29, 2019 statements – was the polar opposite of Defendants’ representations. In effect, the

   Company blew up just six months after the merger, revealed declining sales and massive,

   “accelerated” infrastructure expenses that crushed the Company’s earnings and EBITDA. ¶¶96-

   106. The close temporal proximity between the Individual Defendants’ misstatements regarding

   Company performance, and corrective disclosures following the close of Q2 2019, is further

   evidence that the Individual Defendants were well aware that their statements were false when

   made.

           170.   Defendants’ financial reporting obscured the truth inside Covetrus. During the

   Class Period, Defendants chose to obscure what portion of Covetrus’s revenues were due to the

   legacy HSAH business versus the legacy VFC business. This reporting tactic forced investors and

   analysts to heavily rely on Defendants’ misrepresentations regarding the Company’s financial

   condition and made it easier for Defendants to obscure the decline in the HSAH supply chain and

   distribution business. As securities analysts noted, this was a “disappointing dynamic” that

   prevented investors from verifying the accuracy of Defendants’ representations—including the

   critical adjusted EBIDTA figures and incorporated revenue and cost synergies. This deliberate

   choice in financial reporting further underscores that the Individual Defendants knowingly

   obscured the truth about the decline in the distribution business while promoting unverifiable

   “synergies” and strong sales performance in Q2 2019.

           171.   The Individual Defendants were financially incentivized to complete the merger

   and inflate the price of Covetrus shares. The spin-merger was extremely lucrative for Henry

   Schein, VFC, and the Individual Defendants. As an initial matter, the transaction allowed Henry


                                                 86
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 90 of 112 PageID #: 390



   Schein to divest its sprawling, low-margin, and ailing Animal Health business in a tax-free

   transaction, while paying itself a massive dividend and offloading significant liabilities. Indeed,

   as part of the spin-off, Henry Schein saddled Covetrus with $1.2 billion in new long-term debt, of

   which $1.12 billion was paid to Henry Schein in the form of a special cash dividend and settlement

   of long-term intercompany debt. In sharp contrast, before the spin-off, the HSAH business had a

   mere $23 million in long-term debt. The merger was also personally lucrative for Defendant Shaw,

   who received a lavish “transaction bonus” of over $927,000 for completing the transaction.

           172.     Moreover, the transaction created a large public market and early liquidation

   opportunity for Shaw’s and the other VFC officers’ and directors’ large personal holdings of VFC

   shares. Prior to Covetrus’s creation, VFC was a relatively small company with less than $200

   million in annual revenues (about 1.5% of HSAH’s annual revenues). As a result of the merger,

   Shaw was able to exchange his personal holdings of VFC stock – which was difficult to offload

   and not publicly traded – for shares in Covetrus valued at over $55 million. 26 In total, VFC’s

   officers and directors received shares and options as a result of the merger that were valued in

   excess of $175 million as of the close of trading on February 8, 2019.

           173.     The Individual Defendants’ credibility has been widely questioned by securities

   analysts. After the August 13, 2019 disclosures, virtually every securities analyst that covered

   Covetrus openly called into question Defendants Shaw’s and Komola’s credibility or sharply

   questioned their claim that external factors were to blame for the Company’s disastrous financial

   results. ¶¶103-08. For example, analysts at William Blair and G.research concluded that “there



   26
     Shaw did not sell Covetrus shares during the Class Period because he was prohibited from doing so pursuant to a
   “lock-up” provision that barred him from selling any shares until approximately one week before the end of the Class
   Period.


                                                           87
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 91 of 112 PageID #: 391



   are now serious questions around the merger and management’s credibility” and “management

   credibility was … damaged” by Shaw’s and Komola’s claim of industry-wide softness. Multiple

   additional analysts pointed out that the Company’s disclosures were a “far cry” from their prior

   representations, and Defendants’ excuses were “largely inconsistent” with and “run[] counter to”

   the analysts’ extensive observations of the broader market, showing a “disconnect” between reality

   and Defendants’ excuses. Id.

          174.    Given Defendants Shaw’s and Komola’s egregious misrepresentations and lack of

   transparency, Covetrus terminated them and pledged to “rebuild trust with our investors.” After

   the Class Period, the Company terminated Defendants Shaw and Komola and committed to “tak[e]

   action across our organization to drive greater focus and accountability.” ¶¶109-14. Specifically,

   on October 22, 2019, approximately six weeks after Defendant Shaw’s father stepped down as

   Chairman of the Board, Covetrus announced the immediate termination of Defendant Shaw as

   Covetrus’s CEO. Securities analysts noted that Shaw had been “fired” and “shanked.” Analysts

   also cited problems with “management’s credibility” while discussing Shaw’s termination. Then,

   on December 16, 2019, Covetrus announced the immediate termination of Defendant Komola.

   Securities analysts at G.research reported that Komola was fired due to the new CEO’s “desire to

   establish a new culture” and that the “CFO transition marks the third major departure of a former

   VFC executive in the past 3+ months.” On January 7, 2020, Covetrus announced the termination

   of Matthew Leonard, its Global Supply Chain Officer, Executive Vice President, and President,

   North America. On January 15, 2019, Wolin acknowledged that these “leadership changes” were

   part of a “significant reboot for this business.”

          175.    Significantly, in conducting this executive-level housecleaning, Covetrus frankly

   recognized the need for greater transparency and for management to be held accountable. In


                                                       88
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 92 of 112 PageID #: 392



   November 2019, after Defendant Shaw was fired, the Company’s new CEO, Benjamin Wolin,

   cited “the very difficult and challenging entry and early life we have had as a public company”

   and emphasized the need for “a new approach where we are [] being as transparent as possible

   with… our investors.” Addressing the Company’s lower EBITDA guidance, Wolin acknowledged

   that it was “critical for the management team and the company to rebuild trust with our investors

   and the analyst community.” In subsequent statements, Wolin has continued emphasizing that

   Covetrus “didn’t get it right” and is now “focused on… rebuilding trust with investors.”

   VII.   LOSS CAUSATION

          176.    During the Class Period, Defendants made a series of false and misleading

   statements and omissions that artificially inflated the prices of Covetrus common stock and

   maintained inflation in the stock price. When the truth about Defendants’ misrepresentations was

   disclosed, the price of Covetrus common stock fell precipitously as the prior inflation came out of

   the prices of the Company’s stock.

          177.    Furthermore, Defendants’ false and misleading statements served to conceal the

   risks created by the Company’s fragmented business operations, deficient infrastructure, and

   lacking integration. It was foreseeable that these undisclosed structural problems would lead to

   negative financial consequences for Covetrus, including decreased revenues, accelerated and

   increased infrastructure expenditures, and reduced EBITDA and/or EBITDA guidance. The

   materialization of any one or more of these consequences would obviously lead to a significant

   decline in the price of Covetrus common stock.

          178.    As a result of their purchases of Covetrus common stock at artificially inflated

   prices during the Class Period, Lead Plaintiffs and the other Class members suffered economic




                                                    89
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 93 of 112 PageID #: 393



   loss. Covetrus’s common stock reached a price of $43.83 on February 8, 2019, then lost

   approximately 72% of its value to close at $12.35 per share at the end of the Class Period.

          179.    On August 13, 2019, Covetrus made a series of disclosures that both corrected

   Defendants’ prior misrepresentations and represented the materialization of risks inherent in

   Defendant’s material misrepresentations and omissions. See ¶¶96-107. For example, Covetrus

   disclosed abysmal financial results for the second quarter of 2019, large, previously undisclosed,

   and “recurring” IT infrastructure investments, and drastically reduced guidance for the remainder

   of 2019. The disclosures caused the Company’s stock price to decline. The stock price plummeted

   40% in a single day on the highest trading volume since the first day of regular trading on February

   8, 2019. The stock fell from a closing price of $23.19 per share on August 12, 2019 to close at

   $13.89 on August 13, 2019. Covetrus shares continued to fall another 11% on August 14, closing

   at $12.35 per share. All told, Covetrus shares plummeted nearly 47% over the two trading sessions.

          180.    The decline in the price of Covetrus common stock after the truth came to light was

   a direct result of the nature and extent of the Defendants’ fraud finally being revealed to investors

   and the market. The timing and magnitude of the decline in the Company’s stock price decline

   negates any inference that the losses suffered by Lead Plaintiffs and the other Class members were

   caused by changed market conditions, macroeconomic or industry factors, or Company-specific

   facts unrelated to Defendants’ fraudulent conduct. The following graphic shows the performance

   of a $100 investment in Covetrus common stock from February 8, 2019 through the end of the

   Class Period as compared to a market index and a peer group index.




                                                    90
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 94 of 112 PageID #: 394




                                                       $100 Investment in Covetrus Compared to
                                                         Industry Group Index and Russell 3000
       $120


                                                                                                                             $108.72
                                                                                                                             $107.13

       $100
       $100




            $80




            $60




            $40

                                                                                                                             $32.41
                                                       Class Period: 2/8/19 to 8/12/19
            $20




                                                                                                                         1
                               Corrective Disclosure     Common Stock        Russell 3000 Index   Industry Group Index

        1   Fac tSet Pet Care Index PR




   VIII. CLASS ACTION ALLEGATIONS

                181.             Lead Plaintiffs brings this action as a class action pursuant to Federal Rule of Civil

   Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons and entities who purchased

   or otherwise acquired Covetrus common stock from the start of regular-way trading on February

   8, 2019 through August 12, 2019, and who were damaged thereby (the “Class”). Excluded from

   the Class are Defendants, members of the immediate family of each of the Individual Defendants,

   any subsidiary or affiliate of Covetrus or Henry Schein, and the directors, officers and employees

   of Covetrus, Henry Schein, or their respective subsidiaries or affiliates, or any entity in which any

   excluded person has a controlling interest, and the legal representatives, heirs, successors and

   assigns of any excluded person.




                                                                        91
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 95 of 112 PageID #: 395



           182.    The members of the Class are so numerous that joinder of all members is

   impracticable. While the exact number of Class members is unknown to Plaintiffs at this time and

   can only be ascertained through appropriate discovery, Plaintiffs believe that there are hundreds

   or thousands of members in the proposed Class. Starting on February 8, 2019, Covetrus’s common

   stock was actively traded on the NASDAQ (an open and efficient market) under the symbol

   “CVET.” Millions of Covetrus shares were traded publicly during the Class Period on the

   NASDAQ. As of August 12, 2019, Covetrus had approximately 112 million shares of common

   stock outstanding. Record owners and the other members of the Class may be identified from

   records maintained by Covetrus and/or its transfer agents and may be notified of the pendency of

   this action by mail, using a form of notice similar to that customarily used in securities class

   actions.

           183.    Lead Plaintiffs’ claims are typical of the claims of the other members of the Class

   as all members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

   federal law that is complained of herein.

           184.    Lead Plaintiffs will fairly and adequately protect the interests of the other members

   of the Class, and has retained counsel competent and experienced in prosecuting class actions and

   securities litigation.

           185.    Common questions of law and fact exist as to all members of the Class and

   predominate over any questions solely affecting individual members of the Class. Among the

   questions of law and fact common to the Class are:

                   a)       whether the federal securities laws were violated by Defendants’ acts and
                            omissions as alleged herein;

                   b)       whether Defendants participated in and pursued the common course of
                            conduct complained of herein;


                                                    92
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 96 of 112 PageID #: 396




                  c)      whether documents, press releases, and other statements disseminated to the
                          investing public and the Company’s shareholders during the Class Period
                          misrepresented material facts about the business, finances, and prospects of
                          Covetrus;

                  d)      whether statements made by Defendants to the investing public during the
                          Class Period misrepresented and/or omitted to disclose material facts about
                          the business, finances, value, performance and prospects of Covetrus;

                  e)      whether the market price of Covetrus common stock during the Class Period
                          was artificially inflated due to the material misrepresentations and failures
                          to correct the material misrepresentations complained of herein; and

                  f)      the extent to which the members of the Class have sustained damages and
                          the proper measure of damages.

          186.    A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

   damages suffered by individual Class members may be relatively small, the expense and burden

   of individual litigation make it impossible for members of the Class to individually redress the

   wrongs done to them. There will be no difficulty in the management of this action as a class action.

   IX.    UNDISCLOSED ADVERSE FACTS

          187.    The market for Covetrus common stock was an open, well-developed and efficient

   market at all relevant times. As a result of the materially false and misleading statements and

   omissions described herein, Covetrus shares traded at artificially inflated prices during the Class

   Period. Lead Plaintiffs and the other members of the Class purchased or otherwise acquired

   Covetrus common stock relying upon the integrity of the market price of the Company’s stock and

   market information relating to Covetrus, and have been damaged thereby.

          188.    During the Class Period, Defendants materially misled the investing public, thereby

   inflating the price of Covetrus common stock and maintaining inflation in the stock price, by



                                                   93
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 97 of 112 PageID #: 397



   publicly issuing false and misleading statements and omitting to disclose material facts necessary

   to make Defendants’ statements, as set forth herein, not false and misleading. Said statements and

   omissions were materially false and misleading in that they failed to disclose material adverse non-

   public information and misrepresented the truth about the Company, as well as its business and

   operations, as alleged herein.

          189.    At all relevant times, the material misrepresentations and omissions particularized

   in this Complaint directly or proximately caused or were a substantial contributing cause of the

   damages sustained by Lead Plaintiffs and the other members of the Class. As described herein,

   during the Class Period, Defendants made or caused to be made a series of materially false and

   misleading statements about Covetrus’s business operations and financial prospects.

          190.    These material misstatements and omissions had the cause and effect of creating in

   the market an unrealistically positive assessment of the Company and its financial well-being and

   prospects, thus causing the Company’s stock price to be overvalued and artificially inflated and/or

   maintained at artificially inflated levels at all relevant times. Defendants’ materially false and

   misleading statements made during the Class Period resulted in Lead Plaintiffs and the other

   members of the Class purchasing the Company’s stock at artificially inflated prices, thus causing

   the damages complained of herein.

   X.     APPLICABILITY OF PRESUMPTION OF RELIANCE

          191.    At all relevant times, the market for Covetrus common stock was efficient for the

   following reasons, among others:

          (a)     Covetrus common stock met the requirements for listing, and was listed and

                  actively traded, on the NASDAQ, a highly efficient and automated market;

          (b)     As a public company, Covetrus filed periodic reports with the SEC and the


                                                   94
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 98 of 112 PageID #: 398



                  NASDAQ;

          (c)     Covetrus was followed by numerous securities analysts employed by major firms

                  who wrote reports which were distributed to the sales force and certain customers

                  of their respective brokerage firms. Each of these reports was publicly available

                  and entered the public marketplace; and

          (d)     Covetrus regularly communicated with public investors via established market

                  communication mechanisms, including through regular disseminations of press

                  releases on the national circuits of major newswire services and through other wide-

                  ranging public disclosures, such as communications with the financial press and

                  other similar reporting services.

          192.    As a result of the foregoing, the market for Covetrus common stock reasonably

   promptly digested current information regarding Covetrus from all publicly available sources and

   reflected such information in the price of Covetrus common stock. Purchasers of Covetrus

   common stock during the Class Period suffered similar injury through their purchases of Covetrus

   common stock at artificially inflated prices, and a presumption of reliance applies.

          193.    A Class-wide presumption of reliance is also appropriate in this action under the

   United States Supreme Court holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S.

   128 (1972), because the claims asserted herein against Defendants are predicated upon omissions

   of material fact for which there is a duty to disclose. As this action involves Defendants’ failure

   to disclose material adverse information regarding Covetrus’s business operations and financial

   performance — information that Defendants were obligated to disclose during the Class Period

   but did not — positive proof of reliance is not a prerequisite to recovery. All that is necessary is




                                                      95
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 99 of 112 PageID #: 399



   that the facts withheld be material in the sense that a reasonable investor might have considered

   such information important in the making of investment decisions.

   XI.     NO SAFE HARBOR

           194.    The statutory safe harbor provided for forward-looking statements under certain

   circumstances does not apply to any of the false and misleading statements pleaded in this

   Complaint. The statements alleged to be false and misleading herein all relate to then-existing

   facts and conditions. In addition, to the extent certain of the statements alleged to be false may be

   characterized as forward-looking, they were not identified as “forward-looking statements” when

   made, and there were no meaningful cautionary statements identifying important factors that could

   cause actual results to differ materially from those in the purportedly forward-looking statements.

           195.    In the alternative, to the extent that the statutory safe harbor is determined to apply

   to any forward-looking statements pleaded herein, Defendants are liable for those false forward-

   looking statements because at the time each of those forward-looking statements was made, the

   speaker had actual knowledge that the forward-looking statement was materially false or

   misleading, and/or the forward-looking statement was authorized or approved by an executive

   officer of Covetrus or Henry Schein who knew that the statement was false when made.

   XII.    COUNTS

                                              COUNT I
                         For Violations Of Section 10(b) Of The Exchange Act
                            And SEC Rule 10b-5 Promulgated Thereunder
                                       (Against All Defendants)

           196.    Lead Plaintiffs repeat and re-allege each and every allegation contained above as if

   fully set forth herein.




                                                     96
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 100 of 112 PageID #: 400



             197.   This Count is asserted on behalf of all members of the Class against Defendants

   Covetrus, Henry Schein, Paladino, Shaw, and Komola for violations of Section 10(b) of the

   Exchange Act, 15 U.S.C. § 78j(b) and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-

   5.

             198.   During the Class Period, Defendants disseminated or approved the false statements

   specified above, which they knew were, or they deliberately disregarded as, misleading in that they

   contained misrepresentations and failed to disclose material facts necessary in order to make the

   statements made, in light of the circumstances under which they were made, not misleading.

             199.   Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they:

   (a) employed devices, schemes, and artifices to defraud; (b) made untrue statements of material

   facts or omitted to state material facts necessary in order to make the statements made, in light of

   the circumstances under which they were made, not misleading; and/or (c) engaged in acts,

   practices, and a course of business that operated as a fraud or deceit upon Lead Plaintiffs and others

   similarly situated in connection with their purchases of Covetrus common stock during the Class

   Period.

             200.   Defendants, individually and in concert, directly and indirectly, by the use of means

   or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

   continuous course of conduct that operated as a fraud and deceit upon Lead Plaintiffs and the other

   members of the Class; made various untrue and/or misleading statements of material facts and

   omitted to state material facts necessary in order to make the statements made, in light of the

   circumstances under which they were made, not misleading; made the above statements

   intentionally or with a severely reckless disregard for the truth; and employed devices and artifices

   to defraud in connection with the purchase and sale of Covetrus common stock, which were


                                                     97
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 101 of 112 PageID #: 401



   intended to, and did: (a) deceive the investing public, including Lead Plaintiffs and the other

   members of the Class, regarding, among other things, Covetrus’s business and operations; (b)

   artificially inflate and maintain the market price of Covetrus common stock; and (c) cause Lead

   Plaintiffs and the other members of the Class to purchase the Company’s common stock at

   artificially inflated prices, and to suffer losses when the true facts became known.

          201.    Defendants Covetrus, Henry Schein, Paladino, Shaw, and Komola are liable for all

   materially false and misleading statements made during the Class Period, as alleged above

          202.    As described above, Defendants acted with scienter throughout the Class Period, in

   that they acted either with the intent to deceive, manipulate, or defraud, or with severe recklessness.

   The misrepresentations and omissions of material facts set forth herein, which presented a danger

   of misleading buyers of Covetrus stock, were either known to the Defendants or were so obvious

   that the Defendants should have been aware of them.

          203.    Lead Plaintiffs and the Class have suffered damages in that, in direct reliance on

   the integrity of the market, they paid artificially inflated prices for Covetrus common stock, which

   inflation was removed from its price when the true facts became known. Lead Plaintiffs and the

   Class would not have purchased Covetrus common stock at the prices they paid, or at all, if they

   had been aware that the market price had been artificially and falsely inflated by these Defendants’

   misleading statements.

          204.    As a direct and proximate result of these Defendants’ wrongful conduct, Lead

   Plaintiffs and the other members of the Class suffered damages attributable to the material

   misstatements and omissions alleged herein in connection with their purchases of Covetrus

   common stock during the Class Period.




                                                     98
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 102 of 112 PageID #: 402



                                              COUNT II
                         For Violations Of Section 20(a) Of The Exchange Act
                                 (Against the Individual Defendants)

           205.    Lead Plaintiffs repeat and re-allege each and every allegation contained above as if

   fully set forth herein.

           206.    This Count is asserted on behalf of all members of the Class against the Individual

   Defendants for violations of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

           207.    Defendants Shaw and Komola were and acted as controlling persons of Covetrus

   within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

   high-level positions with the Company, participation in and/or awareness of the Company’s

   operations and/or intimate knowledge of the Company’s actual performance, Defendants Shaw

   and Komola had the power to influence and control, and did actually influence and control, directly

   or indirectly, the decision-making of the Company, including the content and dissemination of the

   various statements which Plaintiffs contend are false and misleading. Each of Defendants Shaw

   and Komola was provided with or had unlimited access to copies of the Company’s reports, press

   releases, public filings and other statements alleged by Plaintiffs to be misleading prior to and/or

   shortly after these statements were issued, and had the ability to prevent the issuance of the

   statements or cause the statements to be corrected.

           208.    In their capacities as senior corporate officers and/or directors of the Company, and

   as more fully described above, Defendants Shaw and Komola had direct involvement in the day-

   to-day operations of the Company. Defendants Shaw and Komola signed the Company’s SEC

   filings during the Class Period, and were directly involved in providing false information and

   certifying and approving the false statements disseminated by Covetrus during the Class Period.



                                                    99
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 103 of 112 PageID #: 403



   As a result of the foregoing, Defendants Shaw and Komola as a group, and individually, were

   controlling persons of Covetrus within the meaning of Section 20(a) of the Exchange Act.

          209.    Defendant Paladino was and acted as controlling persons of Defendant Henry

   Schein within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of

   his high-level position at Henry Schein, participation in and/or awareness of Henry Schein’s

   operations and/or intimate knowledge of Henry Schein’s actual performance, Defendant Paladino

   had the power to influence and control, and did actually influence and control, directly or

   indirectly, the decision-making of Henry Schein, including the content and dissemination of the

   various statements which Plaintiffs contend are false and misleading. Defendant Paladino was

   provided with or had unlimited access to copies of Henry Schein’s statements alleged by Plaintiffs

   to be misleading prior to and/or shortly after these statements were issued, and had the ability to

   prevent the issuance of the statements or cause the statements to be corrected.

          210.    In his capacity as a senior corporate officer and/or director of Henry Schein, and as

   more fully described above, Defendant Paladino had direct involvement in the day-to-day

   operations of Henry Schein. Defendant Paladino signed Henry Schein’s SEC filings, and was

   directly involved in providing false information and certifying and approving the false statements

   disseminated by Henry Schein. As a result of the foregoing, Defendant Paladino was a controlling

   person of Henry Schein within the meaning of Section 20(a) of the Exchange Act.

          211.    As set forth above, Covetrus and Henry Schein violated Section 10(b) of the

   Exchange Act and Rule 10b-5 promulgated thereunder by their acts and omissions as alleged in

   this Complaint.

          212.    By virtue of their controlling positions of Covetrus and as a result of their own

   aforementioned conduct, the Individual Defendants are liable pursuant to Section 20(a) of the


                                                  100
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 104 of 112 PageID #: 404



   Exchange Act, jointly and severally with, and to the same extent as, Covetrus and Henry Schein

   are liable under Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, to

   Lead Plaintiffs and the other members of the Class who purchased or otherwise acquired Covetrus

   common stock.     Moreover, as detailed above, each of the Individual Defendants culpably

   participated in the material misstatements and omissions alleged herein.

          213.    As a direct and proximate result of the Individual Defendants’ wrongful conduct,

   Lead Plaintiffs and the other members of the Class suffered damages in connection with their

   purchases of the Company’s common stock during the Class Period.

   XIII. PRAYER FOR RELIEF

          WHEREFORE, Lead Plaintiffs, individually and on behalf of the Class, pray for judgment

   as follows:

          a)      Declaring this action to be a class action pursuant to Rule 23(a) and (b)(3) of the

                  Federal Rules of Civil Procedure on behalf of the Class defined herein;

          b)      Awarding Lead Plaintiffs and the other members of the Class damages in an amount

                  which may be proven at trial, together with interest thereon;

          c)      Awarding Lead Plaintiffs and the other members of the Class pre-judgment and

                  post-judgment interest, as well as their reasonable attorneys’ and experts’ witness

                  fees and other costs; and

          d)      Awarding such other relief as this Court deems appropriate.




                                                  101
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 105 of 112 PageID #: 405



   XIV. JURY TRIAL DEMANDED

                Lead Plaintiffs hereby demand a trial by jury on all issues so triable.

   Dated: February 21, 2020                    Respectfully Submitted,

                                               SAXENA WHITE P.A.
                                               By: /s/ Steven B. Singer_____
                                               Steven B. Singer
                                               10 Bank Street, 8th Floor
                                               White Plains, NY 10606
                                               Telephone: (914) 437-8551
                                               Facsimile: (888) 631-3611
                                               ssinger@saxenawhite.com

                                               SAXENA WHITE P.A.
                                               David R. Kaplan (pro hac vice forthcoming)
                                               Brandon Marsh (pro hac vice forthcoming)
                                               Hani Y. Farah (pro hac vice forthcoming)
                                               12750 High Bluff Drive, Suite 475
                                               San Diego, CA 92130
                                               Telephone: (858) 997-0860
                                               Facsimile: (858) 369-0096
                                               dkaplan@saxenawhite.com
                                               bmarsh@saxenawhite.com
                                               hfarah@saxenawhite.com

                                               SAXENA WHITE P.A.
                                               Joseph E. White, III (pro hac vice forthcoming)
                                               7777 Glades Road, Suite 300
                                               Boca Raton, FL 33434
                                               Telephone: (561) 394-3399
                                               Facsimile: (561) 394-3382
                                               jwhite@saxenawhite.com

                                               Counsel for Lead Plaintiffs




                                                 102
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 106 of 112 PageID #: 406



                                      KLAUSNER KAUFMAN JENSEN &
                                      LEVINSON
                                      Robert D. Klausner (pro hac vice forthcoming)
                                      7080 Northwest 4th Street
                                      Plantation, Florida 33317
                                      Telephone: (954) 916-1202
                                      Facsimile: (954) 916-1232
                                      bob@robertdklausner.com

                                      Additional Counsel for Plaintiff City of Hollywood
                                      Police Officers’ Retirement System




                                        103
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 107 of 112 PageID #: 407



                                        CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 21, 2020, I presented the foregoing to the Clerk

    of the Court for filing and uploading to the CM/ECF system. This system will send electronic

    notice of filing to all counsel of record by operation of the Court’s electronic filing system.




                                                                         /s/ Steven B. Singer
                                                                         Steven B. Singer




                                                   104
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 108 of 112 PageID #: 408


              CERTIFICATION AND AUTHORIZATION OF LEAD PLAINTIFF

          I, David Strauss, on behalf of the City of Hollywood Police Officers’ Retirement System
   (“Hollywood Police”), hereby certify, as to the claims asserted under the federal securities laws,
   that:
        1.     I have reviewed a consolidated class action complaint in this matter, and I am
               authorized in my capacity as Chairman of Hollywood Police to initiate litigation and
               to execute this Certification on behalf of Hollywood Police.

        2.     Hollywood Police did not purchase the securities that are the subject of this action at
               the direction of counsel, or in order to participate in any action arising under the
               federal securities laws.

        3.     Hollywood Police is willing to serve as a representative party on behalf of the Class,
               including providing testimony at deposition and trial, if necessary.

        4.     Hollywood Police’s transactions in Covetrus, Inc. common stock during the period
               from December 26, 2018 through August 12, 2019 (the “Class Period”) are set forth
               below:

                            Date           Transaction          Shares            Price
                          05/15/19           Purchase            1,093            $29.41
                          05/15/19           Purchase            1,155            $29.43
                          05/15/19           Purchase            2,302            $29.88

        5.     Hollywood Police has sought to serve and was appointed as lead plaintiff and
               representative party on behalf of a class in the following actions under the federal
               securities laws filed during the three-year period preceding the date of this
               Certification:

                   In re HD Supply Holdings, Inc. Sec. Litig., No. 1:17-cv-02587 (N.D. Ga.)

        6.     Hollywood Police has sought to serve as a lead plaintiff and representative party on
               behalf of a class in the following actions under the federal securities laws filed
               during the three-year period preceding the date of this Certification, but either
               withdrew its motion for lead plaintiff, was not appointed lead plaintiff or the lead
               plaintiff decision is still pending: None

        7.     Hollywood Police will not accept any payment for serving as a representative party
               on behalf of the Class beyond Hollywood Police’s pro rata share of any recovery,
               except such reasonable costs and expenses (including lost wages) directly relating to
               the representation of the Class, as ordered or approved by the Court.
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 109 of 112 PageID #: 409


         I declare under penalty of perjury that the foregoing is true and correct.

         Executed this 19th day of February, 2020.

                                                               City of Hollywood Police Officers’
                                                               Retirement System




                                                               David Strauss, Chairman
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 110 of 112 PageID #: 410
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 111 of 112 PageID #: 411
Case 2:19-cv-05530-GRB-RLM Document 23 Filed 02/21/20 Page 112 of 112 PageID #: 412
